 620DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBabcock & Wilcox Construction Co., Inc. andDennis McCarty and Raymond Paul Davis.Cases 20-CA-20898 and 20-CA-21027April 25, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON AND CRACRAFTOn February 3, 1988, Administrative Law JudgeJerrold H. Shapiro issued the attached decision.The Respondent filed an exception' and a support-,ing brief. The General Counsel filed an answeringbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exception and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative laWjudge and orders that the Respondent, Babcock &Wilcox Construction Co., Inc., Marysville, Califor-nia, its officers, agents, successors, and assigns,shall take the action set forth in the Order.The Respondent has excepted only to the judge's recommended rem-statement order.Joseph Norelli, Esq., for the General Counsel.William A. Ziegler, Esq. (Sullivan & Cromwell), for theRespondent.Dennis McCarty and Raymond Paul Davis, for them-selves.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge.This proceeding, in which a hearing was held on 27-28October 1987 is based on unfair labor practice chargesfiled against Babcock & Wilcox Construction Co., Inc.(Respondent) by Dennis McCarty (McCarty) in Case 20-CA-20898 on 7 January 1987 and by Raymond PaulDavis (Davis) in Case 20-CA-21027 on 2 March 1987.The Regional Director for Region 20 of the NationalLabor Relations Board (the Board), on behalf of theBoard's General Counsel, issued a complaint in Case 20-CA-20898 on 26 February 1987 and a complaint in Case20-CA-21027 on 30 April 1987 and on 30 April 1987issued an order consolidating these cases for hearing.The complaint in Case 20-CA-20898, as amended atthe hearing, alleges in substance that Respondent violat-ed Section 8(a)(1) and (3) of the National Labor Rela-tions Act (the Act) by discharging McCarty on 26 Sep-tember 1986 because of his union and/or other protectedconcerted activities and violated Section 8(a)(1) of theAct when its Foreman Monte Manwill on or about 29September 1986 threatened employees with discharge ifthey sought to enforce the collective-bargaining agree-ment that governed their terms and conditions of em-ployment. The complaint, in Case 20-CA-21027, allegesin substance that Respondent violated Section,8(a)(3) and(1) of the Act by refusing on 6 October 1986 to hireDavis because of his union and/or other protected con-certed activities. Respondent filed answers to the com-plaints in which it denies the commission of the allegedunfair labor practices 1 and in which, as amended at thehearing, it alleges as an affirmative defense that the al-leged unfair labor practices are cognizable under the pro-visions of the governing contractual grievance-arbitrationmachinery and that, under the circumstances, the Boardshould defer the exercise of its jurisdiction to the govern-ing contractual grievance-arbitration machinery.On the entire record, from my observation of the de-meanor of the witnesses, and having considered theposthearing briefs of the General Counsel and Respond-ent, I make the followingFINDINGS OF FACTJ. THE ALLEGED UNFAIR LABOR PRACTICESA. The Evidence1. The settingRespondent, a Delaware corporation, is a contractor inthe construction industry. During the time material itwas building a powerhouse located in Marysville, Cali-fornia (the Project). The powerhouse, sometimes referredto in the record as a boiler, is 175 feet high, 50 yardslong, and 20 yards wide. Respondent's constructionworkers, i.e., sheet metal workers, insulators, laborers,pipefitters, ironworkers, electricians, etc., were represent-ed by the several construction unions that normally rep-resent such crafts. The employees' terms and conditionsof employment were established by a collective-bargain-ing agreement between Respondent and those unions(the Project Agreement) that by its terms lasted for theduration of the Project.Charging Parties McCarty and Davis are journeymeninsulators and members of Local 16. They were em-ployed by Respondent on the Project: McCarty from 16July through 26 September 1986 as an insulator foremanand Davis from 29 August to 1 October 1986 as a jour-neyman insulator.21 Respondent's answers admit it meets one of the Board's applicablediscretionary jurisdictional standards and is an employer engaged in com-merce within the meaning of Sec. 2(6) and (7) of the Act Also Respond-ent's answers admit that International Association of Heat and Frost In-sulators and Asbestos Workers, Local Union No. 16, AFL-CIO (Local16), the Union which represents the employees involved in this case, is alabor organization withm the meaning of Sec. 2(5) of the Act.2 All dates hereinafter shall refer to the year 1986, unless otherwisespecified. BABCOCK & WILCOX CONSTRUCTION CO.621Local 16 was a signatory to the above-describedProject Agreement. It represented the journeymen andapprentice insulators employed on the Project and alsorepresented the insulator foremen, because the ProjectAgreement covered foremen as well as journeymen andapprentices.Respondent's supervisory chain of command on theProject, insofar as the insulators were concerned, fol-lows. Project Manager Ken Null was in charge of theProject. Immediately subordinate to him was Project Su-perintendent Ed Frost. Under Frost in the chain of com-mand were four craft superintendents, one of whom wasGary Megan, the insulating superintendent. Reporting toHargan were the insulating foremen who supervised theinsulators employed on the Project.During the time material Respondent employed twoinsulator foremen, Charging Party McCarty and MonteManwill. McCarty was the only insulator foreman on thejob from 16 July to 29 August, when Manwill, who hadbeen employed on the Project since 21 August as a jour-neyman insulator, was promoted by Hargan to the posi-tion of foreman because of the drastic increase in thenumber of insulators employed on the Project. Manwillwas designated piping crew foreman with approximately10 insulators under his supervision and McCarty, as fore-man, supervised approximately the same number of insu-lators on his crew.The complaints allege and Respondent's answers admitthat Manwill in his position as foreman was a supervisorwithin the meaning of Section 2(11) of the Act. Re-spondent contends that McCarty, as was Manwill, was asupervisor within the meaning of Section 2(11) of theAct. This contention is supported by the testimony ofMcCarty, Hargan, and Manwill to the effect that as fore-men McCarty and Manwill performed the same supervi-sory duties and possessed the same supervisory responsi-bilities and authority. The General Counsel did not rebutthis uncontradicted testimony. Under the circumstances,I find that Respondent has established that duringMcCarty's employment as a foreman, 16 July through 26September, he was a supervisor within the meaning ofSection 2(11) of the Act.32. McCarty's efforts to look at job specificationsDuring the six prior occasions when McCarty was em-ployed as a foreman by Respondent on other construc-tion jobs, there had always been a set of job specifica-tions available to McCarty so he could determine wheth-er the insulators under his supervision were doing theirinsulation work according to the specifications called forby the job. Regarding the Project, however, InsulatingSuperintendent Hargan testified Respondent did notmaintain a set of job specifications for the insulation3 Even if McCarty, in certain respects, may have failed to exercise hissupervisory authority to the same extent as Manwill, it would not detractfrom the undisputed fact that McCarty possessed the same supervisoryauthority as Foreman Manwill, which authority the General Counselconceded was sufficient to make Manwill a statutory supervisor. The fail-ure of a supervisor to exercise Ins supervisory authority does not changehis employment status from that of a supervisor to the status of a rank-and-file employee. Leonard Niedernter Co., 130 NLRB 113, 114-115(1961), and cases cited therein.work. He testified that to be sure the Project's insulationwork was properly done he was guided by a "Brillbook" that had to be used with a set of appropriate plansto make sense to the reader because, as he further testi-fied, "[W]ithout breaking out a set of plans, this Brillbook does you absolutely no good."Local 16 maintains a published "Code of Workman-ship," setting out procedures for applying insulation,which was supposed to be strictly adhered to by Local16's members, unless it had been superseded by writtenjob specifications. The code states that the responsibilityfor adherence to the code "rests with the job foreman aswell as the mechanic who does the work." Local 16'scollective-bargaining agreement with other employers inthe area contains a provision that written instructions ofthe employer shall take precedent over specifications, butthat job specifications shall be followed in the absence ofcontrary written instructions from the employer. Thisprovision was not included in the Project Agreement noris there evidence Respondent had otherwise agreed tothis provision nor is there evidence that Respondentagreed to include Local 16's "Code of Workmanship" inthe Project Agreement.During McCarty's employment as foreman on theProject, he asked Hargan on numerous occasions to lookat the job specifications for insulation work that the insu-lators under his supervision were doing. Each timeHargan told him that there were no specifications avail-able. McCarty explained to Hargan that he wanted tocheck Hargan's instructions against the particular specifi-cations for the work involved because he thought thatHargan was directing him to have the insulators he su-pervised install the installation differently than had beenthe case on the other powerhouse jobs on whichMcCarty had worked for Respondent as a foreman.McCarty told Hargan he was afraid that if the workbeing done by the insulators was not done according tothe job specifications, that McCarty, as foreman, wouldbe blamed. On other occasions when Hargan directedMcCarty to have insulators do something that was obvi-ously incorrect, McCarty asked him to reduce his in-struction into writing, which Hargan refused to do.McCarty complained to Local 16's business agent An-drews several times about Hargan's refusal to supply himwith a set of specifications and about Hargan's refusal togive him written instructions. Andrews told McCarty tofollow Hargan's instructions and Andrews would try tostraighten out the matter.43. McCarty's 26 September layoffOn Friday, 26 September, Respondent employed 22 in-sulators at the Project. They were supervised by Fore-4 The above description of McCarty's conversations with Harganabout the job specifications and his requests that Hargan reduce certainwork instructions into writing are based on the testimony of McCarty,whose testimonial demeanor was good. Hargan did not deny this testimo-ny I considered that McCarty's prehearing affidavit did not mention hisefforts to have Hargan show him the job specifications and consideredthere is certain language in the affidavit that might warrant the inferencethat Hargan had shown lum the job specifications. Nevertheless, I havecredited McCarty's testimony because It was undemed and his testimonialdemeanor was good 622DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmen McCarty and Manwill, each of whom supervisedapproximately 10 insulators. Manwill supekdsed the"piping crew," the insulators who applied the insulationto the pipes leading to and from the boiler. The recordalso reveals that by the end of the day on 26 September,Respondent was finished insulating the boiler and thatwhat remained for the insulators was to insulate thepipes. It is also undisputed that Insulating SuperintendentHargan did not expect to have to lay off a single insula-tor; he believed that when the work on the boiler wasfinished on 26 September that the 22 insulators he em-ployed would continue to be employed applying the in-sulation to the piping. On 25 September, however,Hargan was told by Project Manager Null there was in-sufficient piping work for all the insulators, because Re-spondent unexpectedly had failed to receive authoriza-tion to insulate some of the piping, therefore Null in-structed Hargan to lay off some of the insulators.On 26 September at approximately 8 a.m. Hargan metwith Foremen McCarty and Manwill in his office. Hetold them there would be a reduction in force that daybecause the boiler was completely insulated. He statedthat Foreman McCarty would no longer be a foreman,but would work with the tools as a journeyman. Harganasked McCarty and Manwill to get together and makeout a layoff list and to submit that list to him. McCartyanswered by stating that because Manwill would be sti-pervising the remaining insulators and because McCartywould be working as a journeyman under Manwill's su-pervision, that McCarty did not feel he should be in-volved in making out a layoff list. Hargan stated hewanted McCarty to get together with Manwill and makeout such a list. McCarty repeated his refusal and Hargandid not insist. As a matter of fact McCarty did not meetwith Manwill to make out a layoff list, nor did he other-wise make out such a list.This description of what occurred at 8 a.m. on 26 Sep-tember, when McCarty and Manwill met with Hargan,and the finding that McCarty did not make out a layofflist, is based on McCarty's testimony, which was contro-verted by Hargan's testimony, as follows.Hargan testified that on Monday, 22 September, he de-cided that the insulation work on the boiler would befinished by the end of the day on Friday, 26 September,leaving only the piping insulation, and further testifiedthat on 22 September he decided that after 26 SeptemberRespondent would employ only one insulator foreman,Piping Crew Foreman Manwill, who would supervise all22 of the Project's insulators and that McCarty wouldcontinue in Respondent's employ and work with thetools under Manwill's supervision. Hargan also testifiedthat on 22 September he personally informed McCartyof this decision; he specifically told him that effectiveMonday, 29 September, he would be working with thetools as a journeyman insulator.Regarding the layoff of insulators, Hargan testifiedthat on the afternoon of 25 September, after learning hewould have to lay off some of the insulators because ofRespondent's failure to secure releases to do some of thepiping work, he met with McCarty and Manwill andasked them to "get a list of the personnel on the projectthat were basically the least productive." He also testi-fled that McCarty responded by stating that becauseMcCarty was not going to be employed as a foreman, hedid not feel he should make such a list, but agreed to dothis after Hargan asked him to "please" do so. Later thatafternoon, according to Hargan, both Manwill andMcCarty brought him separate lists of insulators whomthey had selected as being the least productive. He fur-ther testified when they handed him their lists there wasabsolutely no conversation about the names on the lists;they simply gave him their lists and left.I credit McCarty's above-described testimony of whatoccurred between McCarty, Manwill, and Hargan on themorning of 26 September and credit his testimony thathe did not submit a layoff list to Hargan. My reason forcrediting his testimony and rejecting Hargan's is thatMcCarty's testimonial demeanor, which was good, wasbetter than Hargan's, which was poor. In addition, thetestimony of Respondent's witness Manwill failed to cor-rOborate Hargan's in at least one significant respect andcontradicted him in other respects. Thus, when Manwilltestified about the meeting among himself, McCarty, andHargan, where Hargan asked them to submit a layoff list,Manwill failed to corroborate Hargan's testimony thatMcCarty agreed to submit such a list. Indeed at onepoint in his testimony, Manwill contradicted Hargan bytestifying that when Hargan asked Manwill to prepareand submit a layoff list, that McCarty was not presentand that it was Manwill, not Hargan, who "carried theword to [McCarty] that [Hargan] wants both of us tomake up a list." Manwill gave this testimony duringcross-examination after testifying initially that Hargan"came to both McCarty and myself' and asked for alayoff list. I note that Manwill's testimonial demeanorwas poor when he testified about the events surroundingthe 26 September layoff.In evaluating Hargan's credibility it is also significantthat Manwill testified that Manwill was not informed byHargan until the afternoon of 26 September that Manwillwould be the only insulator foreman employed. I find itunbelievable that if as early as 22 September, Harganhad decided that effective 29 September Manwill wouldsupervise all the approximately 22 insulators on the job,rather than only 10, and on 22 September informedMcCarty of this decision, that Hargan on 22 Septemberwould not have also notified Manwill, whose job wouldbe drastically effected by Hargan's decision. I am per-suaded that Hargan's failure to inform Manwill until theafternoon of 26 September warrants the inference that nosuch decision was made as early as 22 September andthat, as McCarty testified, Hargan did not inform himuntil the morning of Friday, 26 September, that McCartywould be employed on Monday, 29 September, as a jour-neyman, rather than as a foreman. I am also persuadedthat Hargan's failure prior to 26 September to notifyeither McCarty or Manwill of his decision to make Man-will the only insulator foreman and to have McCartywork with the tools as a journeyman warrants the fur-ther inference that no such decision was made until 26September, when Hargan notified McCarty and Manwillthat due to the reduction in force McCarty would no BABCOCK & WILCOX CONSTRUCTION CO.623and that McCarty was being reassigned to work as ajourneyman with the tools. Andrews asked the localjourneymen whose names were on Manwill's layoff list,whether, as Manwill had represented, they had volun-teered to be laid off. They answered in the affirmative.Andrews read off the names of the insulators from Man-will's list and stated that they were the insulators whowould be laid off. He also stated that because one of theinsulators listed for layoff was Local 16's Project stew-ard, Dale Wright, that Andrews was appointiagMcCarty to replace Wright as Local 16's steward.Wright handed his steward's badge to Andrews who, inturn, handed it to McCarty who pinned it to his shirt.Manwill then declared that come Monday morningthings were going to change "around there" and statedthat he was not going to put up with any more of"McCarty's shit." McCarty responded by stating thatwhat would change on Monday morning was that Fore-man Manwill would not be able to send old men in therain to work under unsafe conditions on wet scaffolding.Manwill denied having done this. However, both jour-neyman Wright and apprentice Potter, in response toMcCarty's questions, told Andrews, in Manwill's pres-ence, that McCarty's accusations were true and thatManwill had told them to work on wet scaffolding underunsafe conditions or to take their tools and leave theProject. Andrews told the insulators that under the lawno worker could be penalized for refusing to work underunsafe working conditions and if anything like that oc-curred in the future they should call Local 16. The meet-ing concluded shortly thereafter.The above description of what was stated in the em-ployees' change trailer during the morning of Friday, 26September, is based on a composite of the testimony ofMcCarty and Andrews that in certain significant respectswas corroborated by the testimony of insulator GaryDavis, who entered the trailer with the other insulatorsat the 10 a.m. coffeebreak. Their testimony was contro-verted by Manwill's testimony in all significant respects,as follows.Manwill places the meeting as occurring during theemployees' lunchbreak, rather than their coffeebrealc. Hetestified that Andrews asked him about the layoff andthat he replied by stating there was going to be a layoffand that when Andrews asked who would be laid off,Manwill told him that the only people he knew would belaid off for sure were those who had volunteered forlayoff, namely, Freeman, Duncan, and Wright. Manwillfurther testified that he did not at that time have in hispossession a list of the employees who had been selectedfor layoff, and also denied having a discussion aboutwhether the apprentices had volunteered for layoff.Manwill further testified that Andrews stated that, be-cause Wright had volunteered for layoff, McCartywould be the new steward, but denied that Wright'ssteward badge was handed to McCarty. Also Manwilldenied that, after hearing Andrews say that McCartywould be the new steward, Manwill expressed theabove-described remarks attributed to him by the testi-mony of McCarty, Andrews, and Davis. He also deniedtheir further testimony that there was a discussion aboutlonger be foreman on 29 September, but would be work-ing with the tools under Manwill's supervision.To sum up, I find that at 8 a.m. on 26 SeptemberHargan notified both Manwill and McCarty that becausethe boiler was completely insulated there would be a re-duction in force that day, that due to this reduction inforce McCarty would be reassigned the next workdayfrom his position as foreman to the position of journey-man insulator, asked McCarty and Manwill to get to-gether and submit a single list of employees for layoff,but when McCarty refused to help make out such a listdid not press this request insofar as McCarty was con-cerned, and McCarty did not in fact meet with Manwillto make out a layoff list or otherwise make out such alist.On 26 September, shortly after the above-described 8a.m. meeting in Hargan's office among McCarty, Man-will, and Hargan, McCarty encountered Local 16's busi-ness agent, Willard Andrews, who was at the project tomeet with management to discuss an employee's griev-ance. McCarty advised Andrews there would be a layoffof insulators that day and that he was being reassigned towork with the tools.Later that morning, after the conclusion of his griev-ance meeting, Andrews met with McCarty and Manwill,sometime between 9:30 and 10 a.m., in the employees'change trailer. When they entered the change trailerManwill was sitting at a table with a piece of paper infront of him containing a list of names and was lookingthrough employees' timesheets. In response to Andrews'question, Manwill acknowledged there would be a layoffof insulators that day and stated that seven insulatorswould be laid off. In response to Andrews' further in-quiry, Manwill stated that the seven had already been se-lected and showed Andrews the piece of paper he hadbefore him that contained the names of seven insulators:apprentices McLaughlin and Wray and journeymenWright, Freeman, Duncan, Matte, and Blanchard. Matteand Blanchard were travelers, whereas the other fivewere members of Local 16. Andrews asked what McCar-ty's position would be after the insulators had been laidoff He noted that McCarty had been supervising theboiler crew and that the insulation work on the boilerwas now complete. Manwill responded by stating thatMcCarty was being reassigned to work with the tools asa journeyman. Andrews also asked why Manwill waslaying off local people when there was still one traveleremployed on the job. Manwill responded by stating thatall the local people named on the list had volunteered tobe laid off. McCarty questioned whether apprenticesMcLaughlin and Wray had asked to be laid off. Afterleaving the change trailer momentarily to determinewhether this was so, Andrews and McCarty returnedand Andrews advised Manwill that McLaughlin andWray had denied they had volunteered to be laid off,whereupon Manwill scratched their names from the list.Andrews then asked Manwill whether this was the com-plete or fmal layoff list. Manwill assured Andrews that itwas.At this point in time the Project's insulators came intothe change trailer for their 10 a.m. coffeebreak. Andrewstold the insulators that there would be a layoff that day 624DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwhether Manwill had assigned insulators to work onscaffolding in the rain under unsafe working conditions.I rejected Manwill's testimony because his testimonialdemeanor was poor, whereas McCarty's and Andrews'testimonial demeanor was good when they testified aboutthe events of 26 September. Moreover, McCarty's andAndrews' testimony concerning what was stated in thechange trailer on 26 September was mutually corrobora-tive in virtually all significant respects and in no case didthey contradict one another and in certain significant re-spects their testimony was corroborated by Davis' testi-mony.On 26 September at approximately 1 p.m. Manwillspoke to McCarty and told him he no longer would haveto worry about any of the local people being laid offwhile there was still a traveler employed on the Project,because Malone, the remaining traveler on the Projectwas number 6 for layoff and that McCarty was number 7for layoff and stated, "[P]ick up your shit and get thefuck off my job." McCarty did not leave right then,however, but waited for his paycheck and left theProject with the rest of the laid-off workers.The aforesaid description of what Manwill said toMcCarty when he notified -him about his layoff is basedon McCarty's testimony. Manwill denied making any ofthese remarks. Rather he testified he simply toldMcCarty he had been laid off and to pick up his toolsand gave him his paycheck. Malawi11 also testified that,before McCarty left the Project that day, McCarty spoketo some of the insulators who had not been laid off andtold them he had been laid off and also told them hethought "the whole crew should walk with him." Man-will, according to his testimony, reminded the insulatorsthat such a work stoppage would violate the terms of theProject Agreement. Initially Manwill was unable torecall where McCarty was when McCarty made thisstatement, but later testified that McCarty made it whilespeaking to the employees in the change trailer. Manwillwas not able to remember the name of any one of theinsulators to whom McCarty and Manwill spoke to onthis occasion.I reject Manvvill's above-described testimony in its en-tirety and credit McCarty's description of what wasstated to him by Manwfil when Manwill notified him ofhis selection for layoff. My reason for doing so is thatManwill's testimonial demeanor was poor, whereasMcCarty's was good. I recognize McCarty did not denyManwill's testimony that, after Manwill had toldMcCarty he was being laid off, McCarty told some ofthe insulators that he thought "the whole crew wouldwalk with him." Nevertheless, because of Manwill's poortestimonial demeanor and because, as I have found, infra,Manwill falsely testified that on another occasionMcCarty asked insulators to engage in a work stoppageover an employee's termination, I reject his further testi-mony that on this occasion McCarty attempted to per-suade insulators to stop work and walk off the job be-cause of his termination.On 26 September, shortly after Manwill told McCartyhe had been laid off, insulator Gary Davis, who hadheard about McCarty's layoff, spoke to Manwill andasked, "What's going on?"5 Manwill responded by stat-ing, "I'm not going to let nobody talk to me like that, inthat manner." When Davis asked, "In what manner?"Manwill stated, "in the change trailer during coffeetime." Davis pointed out to Manwill that what had oc-curred in the change trailer earlier that day during cof-feebreak among Andrews, McCarty, and Manwill "wasnot personal, that was a Union affair, a Union businessaffair, and that at no time was none of that personal."Manwill responded, "I'm not going to let anybody talkto me like that." The conversation ended with Davisstating and Manwill denying that Manwill had a personalvendetta against Local 16 because he had been removedfrom his position as Local 16's business manager and wastaking it out on the membership.6 I am of the opinionthat when viewed in the context of what occurred in thechange trailer earlier that day during coffeebreakperiod•which has been described in detail, supra•Man-will's statement that he was not going to let anyone talkto him as the way he had been talked to in the changetrailer during coffeebreak was an obvious reference tothe way in which McCarty had spoken to him duringthe earlier coffeebreak.As will be discussed in more detail infra, immediatelyfollowing his 26 September layoff, McCarty went toLocal 16 and filed a contractual grievance against Re-spondent protesting his termination. The next workday,Monday, 29 September, Local 16's business agent An-drews visited the Project to discuss McCarty's grievancewith management.Andrews arrived at the Project just before startingtime and shortly thereafter spoke to Insulator ForemanManwill and Insulating Superintendent Hargan separate-ly. He told them he was there to talk about McCarty'slayoff. Manwill responded by stating that Andrews waswasting Andrews' time because McCarty was not goingto be put back on the job. Hargan responded by stating,"He [Hargan] did not have anything to do with that [re-ferring to McCarty's layoff], that he'd told Monte [Man-will] to lay off seven people, and he did not understandwhere the five came in at."7Later that same morning Andrews met with ProjectManager Null and Project Superintendent Frost and theydiscussed McCarty's termination. Andrews told themthat Local 16 believed that because McCarty was Local16's Project steward that Respondent had violated theProject Agreement when it laid him off. Null responded5 The description of Davis' conversation with Manwill is based onDavis' credible testmiony that Manwill did not deny6 The record reveals that after having held the position of Local 16'sbusiness manager for several years, Manwill, in 1985, was forced toresign from that position'The above description of Andrews' 29 September conversations withManwill and Hargan is based on the testimony of Andrews, whose testi-monial demeanor was good. Manvvill did not deny the remarks attributedto him. However Hargan testified that Andrews initiated the conversa-tion with him by accusmg bun of laying off seven rather than five insula-tors in order to lay off McCarty, that when Hargan denied this and ex-plained that the original plan was to lay off seven insulators and thatseven were in fact laid off, Andrews warned Hargan if liars= wanted toplay games that Local 16 could also play games. I credited Andrews' tes-timony rather than Hargan's because Andrews' testimonial demeanor,which was good, was better than Hargan's, which was poor. BABCOCK & WILCOX CONSTRUCTION CO.625by stating that they were not aware McCarty was jobsteward and if they had known they would not have laidhim off, but because he had already been laid off theywere going to let the layoff stand, as they "did not feel itwas in their best position for [McCarty] to be the jobsteward," but if Respondent ever needed to employ addi-tional insulators at the Project, they stated they wouldhave no objections to having McCarty back on the job.Null complained to Andrews that McCarty had beentalking to the customer on the jobsite and had been ques-tioning the job specifications and the workmanship of thework being done on the job. Also either Null or Froststated that McCarty was the cause of a lot of "labor dif-ficulties on the job" involving the insulators. Andrewsreplied by stating he was unaware of any labor difficul-ties occurring at the Project prior to Manwill beingmade foreman and, with respect to the statement thatMcCarty had questioned the workmanship on the job,told Null and Frost that several of the insulators hadcomplained to Andrews about the way the insulationwork was being don; that they did not feel the job spec-ifications were being followed and had mentioned to himthat the work was "shoddy." Frost replied that, if An-drews wanted to engineer the job and guarantee it, heshould be Frost's "guest." Andrews declined the offerand stated that Local 16's position was that the workbeing done on the job should be done correctly and ac-cording to the job specifications. This ended the meet-ing.84. Davis replaces McCarty as Local 16's ProjectstewardRaymond Davis, a journeyman insulator and amember of Local 16, began work 29 August at theProject. On the morning of 29 September Local 16'sbusiness agent Andrews, after meeting with Project Man-ager Null and Project Superintendent Frost to discussMcCarty's termination, went to where Davis was work-ing at the Project and appointed him Local 16's stewardin place of McCarty and gave him a steward button thathe pinned on. Andrews also told Davis to locate andlook at a set of specifications for the insulation workbeing done and to make sure that the work was beingdone according to the job specifications. Andrews didnot explain his reasons for wanting Davis to do this.Davis did not ask for an explanation because he felt itwas important to check the insulation work against thespecifications inasmuch as he believed the insulationwork was not being done correctly due to incorrect in-structions from supervisors and also thought the way theinsulators were being instructed to do their work wouldresult in the loss of work to the sheet metal workers.This was something that the insulators had previouslydiscussed among themselves.On 29 September, shortly after Andrews appointedDavis to be Local 16's steward, Foreman Manwill cameto Davis and told him he had heard Davis had been ap-pointed steward. Davis acknowledged this was true andtold Manwill he would like to see the job specifications.8 The description of Andrews' above-described meeting with Null andFrost is based on Andrews' credible testimony that was not deniedManwilf replied by stating, "Remember what happenedto the last guy that asked too many question's." WhenDavis asked, "What do you mean?" Manwill did notanswer; he laughed. Subsequently, approximately 1 hourlater during lunchbreak, Manwill told Davis that Insulat-ing Superintendent Hargan would show him the specifi-cations.9When Davis, with Manwill, entered Hargan's office on29 September, Hargan asked why Davis "wanted to gothrough this again." Davis replied he had not previouslyspoken to Hargan about the specifications and wanted tosee them. Hargan replied by stating, "he had felt bad atwhat had happened." Davis asked, "meaning what?"Hargan answered that "he did not want to step on any-body's feet." Davis repeated that he wanted to see thespecifications. Hargan asked why. Davis told him thatthe insulators had requested it. Hargan told him therewere no specifications. Davis stated that if that was Har-gan's answer, that Davis would communicate it to Local16. Hargan then stated he would show Davis "what hehad" and showed him a "diagram piping book," which isknown as the Brill book. It is not a set of specifications,but consists of diagrams showing the way insulationshould be applied on the job and, as noted supra, makesno sense without a set of plans.1•5. Davis quits his employmentOn 1 October Davis quit his employment at theProject. There is a dispute about what occurred when hequit.Foreman Manwill testified that on 1 October Davisand Littlejohn, another insulator who commuted to andfrom work with Davis, arrived for work a little late andwhile they changed into their work clothes were told byManwill they had better start getting to work on time.When Davis replied that it was a long drive, Manvvilltold them they would just have to make allowances forthe long drive and leave for work earlier each morning.Manwill further testified that when the employees cameout from the change trailer, Manwill assigned Davis towork with Howard Johnson, that Davis refused toaccept the assignment to work with Johnson whomDavis called a "fucking retiree," Manwill testified that,when he insisted Davis work with Johnson, Davis re-9 The description of Manwill's 29 September conversations with Davisis based on Davis' testimony. Manwill testified that when Davis asked tolook at the specifications, Manwill told him there was only the Brill bookand that Manwill took Davis to Hargan's office and Hargan showed hunthe Brill book. Manwill denied telling Davis, "Remember what happenedto the last guy who asked too many questions" or words to that effect. Ihave credited Davis' and rejected 'Manwill's testimony because Davis'testimonial demeanor was better than Manwill's, which was poor.10 The description of Davis' 29 September conversation with Harganis based on Davis' testimony. Hargan testified that when Davis asked tosee the specifications that he promptly showed him the Boll book andusmg the diagrams in that book tried to explain to Davis what Davis hadexpressed concern about. Hargan denied he responded to Davis' requestto see the specifications by stating he was sorry about what had hap-pened. He also denied telling Davis that he did not want to step on any-one's feet I have credited Davis' testimony and rejected Hargan's be-cause Davis' testimonial demeanor was better than Hargan's, which waspoor. 626DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmoved his safety belt and threw it across the yard andtold Manwill, "I quit."Insulating Superintendent Hargan testified he waS inthe vicinity of the change trailer at the start of the work-day on 1 October, when he observed Davis come out ofthe change trailer looking very upset. He further testifiedthat he overheard Foreman Manwill assign Davis towork with Johnson and Davis refused the assignment.Hargan further testified he heard Davis tell Manwill hewas not going to work with a "fucking retiree" and that,when Manwill said something else to Davis, Davis toldManwill he quit and went back into the change trailer.Hargan testified Hargan followed Davis into the changetrailer and asked him "to please calm down" and goback to work, but that Davis replied by stating he wasnot going to work with Manwill, whom he called a "sonof a bitch," and picked up his tools and left the Project.Davis testified that when he arrived for work on 1 Oc-tober, Manwill stated something to the effect that Davisand the other insulators with whom he commuted to andfrom work would have to start getting there a little earli-er. Davis testified that the reason he quit that morningwas he felt Manwill had unfairly singled him out forbeing late. Davis denied telling Hargan that he was notgoing to work with Manwill and also denied tellingManwill that he would not work with Johnson. Ratherhe testified that Manwill did not assign him to work withJohnson, but assigned him and Littlejohn to work to-gether doing the work they had been doing the previousworkday.In evaluating the above-described disputed testimonyconcerning the events of 1 October, I considered thatDavis' testimonial demeanor was better than Manvvili'sand Hargan's, which was poor.Also relevant in evaluating the conflicting testimony isthe 7 November memo prepared and signed by Insulat-ing Superintendent Hargan that described what occurredon 1 October when Davis quit. This memo reads as fol-lows:The reason Ray Davis quit was that morning hehad come to work a few minutes late Monte Man-will told him that he was going to have to leavehome a little earlier so that he could get to work ontime. At this time Ray Davis replied we had to con-sider how far he had to drive to work everyday ina ragging manner.When Mr. Manwill told Mr. Davis he was going towork with Howard Johnson with Mr. Davis reply-ing he was not going to work with a retiree andthat he quit. Sec.5-1 The employer shall have theright of rejection. Company policy not to rehire for30 days after quit.Hargan prepared and submitted this memo to EddieStory, an organizer for Local 16's International Union, inresponse to Story's investigation of the grievance againstRespondent filed by Davis with Local 16 concerning Re-spondent's 6 October refusal to rehire him, when he wasdispatched to the Project by Local 16. In the 7 Novem-ber memo Hargan did not mention Davis' statement thathe would not work under Manwill's supervision. Harganfailed to mention it even though, as described infra,Hargan and Manvvill testified in effect that one reasonRespondent refused to employ Davis on 6 October wasbecause when Davis quit he had also told Hargan hewould not work under Foreman Manwill's supervision.Considering the significance to Respondent of this state-ment, I fmd it difficult to believe that if the statementhad been made by Davis to Hargan, that Hargan wouldhave omitted it from his 7 November memo. Hargan, awitness for Respondent, failed to explain this omissionfrom the memo.Also relevant in evaluating whether on 1 OctoberDavis stated he would not work under Foreman Man-will's supervision and refused to obey Manwill's job as-signment is that in certain significant respects Hargan'stestimony concerning those matters is inherently incredi-ble. It is unbelievable that after hearing Davis refuse toobey the work assignment of his immediate supervisor,Foreman Manwill, that Hargan would have followedDavis into the change trailer for the purpose of pleadingwith him to go back to work and to change his mindabout quitting. Davis' act of gross insubordination wouldnormally be grounds for his discharge. Indeed ForemanManwill volunteered the testimony that, if Davis had notquit on 1 October, Manwill would have discharged himfor being insubordinate. Hargan failed to explain why,despite his knowledge that Davis had been grossly insub-ordinate to his foreman, Hargan followed him into thechange trailer and pleaded with him to return to work."Hargan's failure to explain this unusual conduct, coupledwith his failure to explain his omission in the 7 Novem-ber memo of Davis' alleged refusal to work under Fore-man Manwill's supervision, warrants the inference thatHargan fabricated his testimony that he followed Davisinto the change trailer to persuade him not to quit, atwhich time Davis stated he would not work under Man-will's supervision.Also significant in evaluating Hargan's credibility con-cerning his testimony that Davis told him that he wouldnot work under Manwill's supervision is the fact thatHargan and Manwill gave conflicting testimony as towhen Hargan told Manwill that Davis said this. Manwilltestified that he was informed by Hargan about thissometime prior to 6 October and testified that it was be-cause of this knowledge that on 6 October, when he ob-served that Davis had been referred to the Project byLocal 16, he went to Hargan's office and asked Harganwhether they should refuse to employ Davis. Hargan, onthe other hand, testified in effect that it was on 6 Octo-ber when Manwill came to his office and asked whatthey should do about Davis that he told Manwill thatDavis had stated he would not work for Manwill andtold Manwill that because of this he did not think Re-spondent should employ him.Considering that Davis' testimonial demeanor wasbetter than Manwiffs or Hargan's; considering Hargan'sfailure in his 7 November memo to indicate that Davishad told him he would not work under Foreman Man-" I also note, as described infra, that for some unexplained reason thisalleged insubordination played no part m Respondent's decision on 6 Oc-tober to refuse to rehire Davis BABCOCK & WILCOX CONSTRUCTION CO.627will's supervision; considering the inherent implausibilityof Hargan's testimony that, after observing Davis actinggrossly insubordinate toward Foreman Manwill, Harganfollowed him into the change trailer and pleaded withhim to return to work and not quit; considering the in-consistency in Hargan's and Manwill's testimony as towhen Hargan informed Manwill that Davis had stated hewould not work under Manwill's supervision; and con-sidering Respondent's failure in connection with its refus-al to employ Davis on 6 October to indicate the refusalwas based even in part on Davis' alleged refusal to obeyForeman Manwill's work assignment, it is for all theseconsiderations that I am persuaded that when Davis quithis employment at the Project on 1 October that he didnot refuse to obey Manwill's work assignment or tellHargan that he would not work under Manwill's super-v ision.12.6. Respondent's 6 October refusal to hire McCartyand DavisOn 6 October, pursuant to a request from Respondent,TA3 dispatch two or three insulators from its hiring hall totitle Project, Local 16 dispatched McCarty and Davis."They arrived at the Project on 6 October at the start ofthe workday and reported to the office of Respondent'stimekeeper that was in the same trailer as Project Man-ager Null's office. They were outside of that trailer infront of the window of the timekeeper's office waitingfor the timekeeper to process the paperwork necessaryfor their employment when Foreman Manwill ap-proached them and asked what they were doing there.He was informed by one of them that they had been re-ferred by Local 16 to the job in response to Respond-ent's request for insulators. Manwill answered by stating,"We'll see about that" and told them they had wastedtheir time by making the trip out to the Project becausethey were not going to work there. Manwill then walkedinto the timekeeper's office and instructed the timekeeperthat McCarty and Davis "are not going to work,"whereupon the timekeeper took back from McCarty andDavis the paperwork she had given them to fill out.McCarty and Davis then entered the trailer and, with12 I considered the record reveals that Davis' reliability as a witness incertain respects is suspect; he at first denied having discussed his testimo-ny prior to the hearing with counsel for the General Counsel, but there-after admitted he had done so, he falsely testified there was a space orbox on his 1 October termination slip that Respondent could havechecked to indicate he was not eligible for rehire, and he testified he wasunable to remember ever authorizing the Board's Regional Director towithdraw his charge in Case 20-CB-7I79 filed against Local 16's Interna-tional Union, despite the fact that counsel for the General Counsel repre-sented that the Board's file in that case contains a sworn statement from aBoard agent stating that Davis had verbally authorized the Regional Di-rector to withdraw that charge. In crediting Davis', rather than Hargan'sand Manwill's testimony, I have considered these circumstances, but forthe reasons set forth previously I am persuaded that Davis was a morecredible witness than either Manwill or Hargan.13 Under the terms of the Project Agreement Respondent was obhgat-ed to hire applicants for insulating work through Local 16's hiring facih-ty, provided that Local 16 referred the applicants within 48 hours fromRespondent's request. Respondent had the contractual right to reject anyof the applicants referredthe permission of Insulating Superintendent Hargan,14Davis used one of the telephones there to phone Local16's business agent Andrews to tell him what had hap-pened to himself and McCarty when they reportA forwork. In the meantime, McCarty overheard Manwill,who was standing in the doorway to Null's office, loudlystating to Null that he did not want McCarty or Davison his job. Null remarked that McCarty had worked forhim previously and asked Manwill what the problemwas. Manwill replied that McCarty and Davis were"troublemakers" and he did not want them on the job.Null responded by stating that because Manwill was theforeman that if he did not want McCarty and Davisworking under his supervision, that Null would abide byhis decision. About this point in time, Davis, who hadbeen using the telephone in the trailer to speak with busi-ness agent Andrews, turned the phone over to McCartywho spoke to Andrews. Davis, in the meantime, wentinto Null's office and showed him the separation slip,which had been given to him by Respondent on 1 Octo-ber when he quit his employment at the Project. Davisstated to Null that nowhere on the termination slip did itsay that Davis was not eligible for rehire. McCarty, atthis point, told Null that business agent Andrews wantedto speak to him Null stated he did not want to speakwith Andrews and stated that if Andrews had problemsconcerning Respondent he should just file another griev-ance. Manwill ordered Davis and McCarty to leave orhe would have them arrested. McCarty stated that hefelt that he and Davis were entitled to receive 2 hours ofshowup time" and were also entitled to an explanationfor Respondent's refusal to employ them. Manwillscreamed that if they did not leave he would call thepolice and have them arrested. McCarty asked whetherthis was Respondent's position, Null stated, "yes," andMcCarty and Davis left the trailer and the Project.The above description of what happened on 6 Octoberwhen McCarty and Davis were dispatched by Local 16to the Project is based on a composite of McCarty's andDavis' testimony. Foreman Manwill's testimony contra-dicted Davis' and McCarty's in several significant re-spects, as follows. He denied speaking to McCarty andDavis while they were outside of the trailer at the time-keeper's office window. He testified that when he spoketo Project Manager Null, he told Null that McCarty andDavis were on the jobsite having been referred for workby Local 16 and that Manwill and Hargan recommendedthat Respondent not employ either of them Manwill fur-ther testified that at this point, McCarty and Davis, whohad followed him into the trailer, spoke to Null, butManwill was unable to remember what they stated toNull. He also testified Null spoke to Davis and McCarty,but was also unable to remember what Null stated tothem. Manwill denied telling Null that Davis andMcCarty were "troublemakers," but admitted telling14 The record reveals that on 6 October Hargan had only momentarilyentered the trailer where Null's and the timekeeper's offices were locatedand was not present there on 6 October during the times material.'5 The Project Agreement provides that "[Alny employee reportingfor work and for whom no work is provided-shall receive pay for two(2) hours at the appropriate rate for so reporting." 628DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNull that he thought they would create a "problem" ifthey returned to the job and further testified he also toldNull that McCarty, but not Davis, probably had 2 hoursof showup time coming to him because of Respondent'srefusal to employ him, and that at this point Davis "wentinto a threatening motive with Kenny Null" and thatNull directed Manwill to get Davis and McCarty out ofhis office, and that when Manwill asked them to leavethat Davis tried to use one of the telephones in the trail-er and when Manwill told him to use a phone down theroad that Davis threatened to "get" Manwill and threat-ened to shoot him.I have credited McCarty's and Davis' testimony aboutwhat occurred on 6 October when Local 16 dispatchedthem to the Project and rejected Manwill's testimony,because Manwill's testimonial demeanor was poor,whereas Davis' and McCarty's was good when they tes-tified about those events. I also note that althoughProject Manager Null was involved in some of theevents of 6 October and although it appears he was stillin Respondent's employ at the time of the hearing,"Null did not testify. Under the circumstances, and con-sidering the fact that Null is a member of management,Respondent's failure to call him as a witness warrants theinference that he would have testified adversely to Re-spondent about the events that occurred on 6 October.See International Automated Machines, 285 NLRB 1122(1987).7. Respondent's reasons for McCarty's layoffMcCarty was employed on the Project as an insulatorforeman from 16 July through 26 September, when, asdescribed in detail supra, he was laid off with six otherinsulators. He has been a journeyman insulator for atleast 20 years and had been previously employed by Re-spondent as an insulator foreman on approximately sixdifferent jobs that involved the insulation of power-houses and turbines. He was never terminated by Re-spondent for any reason other than for lack of work.Respondent's Project Insulating SuperintendentHargan, who was McCarty's immediate supervisor, testi-fled he was dissatisfied with McCarty's work as foremanfor the following reasons: McCarty was insubordinateand abusive toward Respondent's Sheet Metal Superin-tendent Jackie Smith; McCarty was responsible for workstoppages; the insulators McCarty supervised did notstart work on time; McCarty had "bull sessions" duringworking time with the insulators he supervised; andMcCarty failed to follow Hargan's instructions concern-ing job assignments. Hargan further testified he was theone who selected McCarty to be one of the insulators in-cluded in the 26 September layoff and that his reason forselecting McCarty for layoff was that on 25 September,when Project Manager Null instructed him to lay offseveral insulators, Null specifically told him to lay offone of the two insulator foremen. Hargan testified thathe selected McCarty for layoff, rather than ForemanManwill, because of the above-described problems hehad experienced with McCarty's work as foreman.16 In its answers to the complaints Respondent admitted that Null wasstill in its employ.Hargan, in support of his testimony that McCarty wasinsubordinate and abusive to Respondent's Sheet MetalSuperintendent Smith, testified about three specific in-stances. Once Hargan overheard McCarty tell Smithover the walkie-talkie radio "to get his goddam sheetme-tal out of my way" and that when Hargan went towhere McCarty was working he found there were noproblems because Smith had kept the job clean. On an-other occasion, McCarty spoke to Hargan in Smith'spresence and told Hargan that the insulators whom hesupervised thought that the sheet metal workers weredoing their work and stated that Smith was a "Texasmother fucking scab" and when Hargan told McCarty to"stay out of [Smith's] face," McCarty left. On the thirdoccasion McCarty, in the presence of Hargan and Smith,yelled that the sheet metal workers were doing the insu-lators' work and swore at Smith and when Hargan askedhim to "please quit," McCarty left. Other than as de-scribed above, it is undisputed that Hargan did not criti-cize McCarty for engaging in the aforesaid conduct.McCarty denied using abusive language when hespoke to Smith over the walkie-talkie radio, but testifiedthat one day in September he discovered his crew wasunable to do their work assignment because the areawhere they were assigned to work was covered withmetal with sharp edges that had been left there by thesheet metal workers and that this made it impossible forMcCarty's crew to work without the risk of injury, so,McCarty testified he called Hargan, not Smith, over thewalkie-talkie radio and told him about the unsafe work-ing conditions and asked him to have Smith clean it upbefore the insulators started to work. McCarty furthertestified that the only other time he was involved in adispute with Smith was in August when Smith movedtwo of McCarty's crew from their assigned work sta-tions, without consulting McCarty, and that McCarty re-sponded by informing Smith that if he wanted to moveMcCarty's men that Smith should go through properchannels and testified that he also complained about thisto both Project Superintendent Frost and Hargan, bothof whom agreed that his complaint was meritorious.Hargan in support of his testimony that McCarty wasresponsible for work stoppages testified about two inci-dents; one where Foreman Manwill told him McCartywas responsible for a work stoppage and another onewhere Hargan personally observed the work stoppage.Regarding the incident that Foreman Manwill broughtto his attention, Hargan testified that Manwill told himthat when Manwill was talking to Sheet Metal Superin-tendent Smith at a layout table and showing- Smith howto lay out a "conical," that McCarty brought his crewover to the edge of the boiler and they stood there for"just a few minutes" observing what Manwill and Smithwere doing down below at the layout table. Hargan testi-fied he did not speak to McCarty about this incident.When asked what his reason was for not speaking toMcCarty about this work stoppage, Hargan testified thatbecause the matter involved Foreman Manwill showingSmith how to do insulators' work that he felt it was a"union matter" and not a matter for Hargan to be in-volved with. Hargan further testified that although the BABCOCK & WILCOX CONSTRUCTION CO.629matter of the insulators having stopped. work to observeManwill and Smith at the layout table was a matter forHargan because it constituted a work stoppage, that hewas unable to explain why he did not speak to McCartyabout it.McCarty testified that during the third or fourth weekin September, insulator apprentice Pat McLaughlin,Local 16's president, asked McCarty to go to the side ofthe boiler with him and when McCarty, McLaughlin,and other insulators who had been working on the boilerwent to the side of the boiler and looked down on thelayout table below, they observed Foreman Manwillhelping Sheet Metal Superintendent Smith work on a"conical" that was work usually performed by the insula-tors and that had previously been performed on theProject by the insulators. It is undisputed that later thatday McCarty asked Manwill what he had been doing atthe layout table with Smith and told Manwill that toMcCarty and the other insulators who had observedthem, it had looked as if Manwill was helping Smith layout a conical, which was insulators' work, and cautionedManwill about doing this."Regarding the work stoppage that Hargan personallyobserved take place, he testified as follows. On a dateHargan was unable to recall, after having terminatedGary Reed for excessive absenteeism, Hargan notified'Reed's foreman, McCarty, about the termination.McCarty responded by stating Reed was absent fromwork because of injuries suffered as the result of a motorvehicle accident and at that point went on a "rampage."He stated that Hargan had fired his best friend, that hewas tired of Hargan's "shit," and told Hargan, "I quit."Also insulator apprentice Pat McLaughlin at this timetold Hargan, "I quit also." Hargan asked McCarty to re-consider quitting, stating he wanted him to remain on theProject." McCarty ignored this request and went out ofHargan's sight up into the boiler where insulators wereworking and within 5 or 10 minutes 8 or 10 of the insula-tors came out from the boiler and asked Hargan whetherit was true he had terminated insulator Reed. McCartyalso came out of the boiler and Hargan again asked himnot to quit. McCarty called Hargan a "fucking scab fromLos Angeles" and accused him of taking food from themouths of McCarty's children by being on the Project.McCarty also called Foreman Manwill, who waspresent, a thief who had taken money from McCarty'spockets in the past. Eventually one of the insulatorscalmed McCarty down and he agreed to remain on thejob until Local 16's business agent Andrews came to theProject. liargan further testified that the aforesaid work17 It is also undisputed that following this incident McCarty and otherinsulators filed intraunion charges with Local 16 against Manwill, who isa member of Local 16, accusing him of helping Sheet Metal Superintend-ent Smith do insulators' work. Manwill, however, did not learn of thesecharges until after McCarty's 26 September termination.18 Hargan testified that his reason for asking McCarty to reconsiderquitting and to remain as foreman was that when McCarty first was em-ployed on the Project in July, he told Hargan that in the event he wasfiled or laid off, "he would take the employees, that they would walk outwith him." FLargan did not place McCarty's alleged threat in context.McCarty denied making this threat. I credit McCarty's denial inasmuchas McCart3r's testimonial demeanor, which was good, was better thanHargan's, which was poor.stoppage lasted between 1-1/2 hours and further testifiedthat although he did not believe that McCarty had goneinto the boiler and told the insulators to stop work, thathe did believe McCarty was responsible for the workstoppage to the extent that McCarty had told the insula-tors that Reed had been terminated." Hargan testifiedhe never spoke to McCarty or criticized him about hisaforesaid conduct and that the day after the incidentMcCarty apologized for making the above-described de-rogatory remarks about him and that Hargan acceptedhis apology.McCarty's description of the events leading up to theabove-described work stoppage follows. On 5 SeptemberHargan told McCarty that Project Superintendent Frosthad sent a telegram that morning terminating Reed forabsenteeism. McCarty reminded Hargan that he had pre-viously informed Hargan that due to injuries suffered ina motor vehicle accident that Reed had notifiedMcCarty he would be absent from work for a few days.Hargan replied that he had no control over Reed's termi-nation because Frost had reviewed the attendancerecords of all crafts and had terminated everyone withan absenteeism record. McCarty further testified that atthis point the conversation was not a heated one, but tes-tified that then apprentice McLaughlin walked up tothem and accused Foreman Manwill of giving preferen-tial treatment to another apprentice by the name of Mas-singale. McLaughlin told Hargan that even though Mas-singale had been caught sleeping on a material pileduring working time, that Manwill had assigned him towork with the tools ahead of other apprentices, includ-ing McLaughlin, who were more experienced. McCartymentioned that Local 16's Project steward Wright hadstated he had found Massingale asleep on a material pile.Hargan responded by stating he could not do anythingabout the matter because it was Foreman Manwill's re-sponsibility. McLaughlin then argued with Hargan aboutthis matter, which ended with McLaughlin stating hewas quitting. McCarty took McLaughlin's side of the ar-gument, pointing out that McLaughlin had been workinghard on the Project, unloading trailers and hauling mate-rials, and it did not seem fair that another apprenticewho had been found asleep during working time was re-ceiving preferential treatment. McCarty concluded bystating that because of his dissatisfaction with the way inwhich Hargan was running the job and because Harganwas not going to do anything about Massingale sleepingon the job, or about the fact that the best helper on thejob was quitting, or about Reed's termination, that "IManwill, Respondent's witness, testified that when McCarty wentthrough the boiler on this occasion, that McCarty told the insulatorsworking there, "that son-of-a-bitch from L.A. laid off Gary Reed andlet's walk this job, wobble this job in support of him." It is undisputedthat Manwill did not relay this information to Hargan. McCarty deniedengaging in this conduct I credit McCarty's denial because his testimoni-al demeanor, which was good, was better than Manwfirs, which waspoor. Moreover, when I questioned Manwill in an effort to determinewhere, when, and in whose presence Manwill heard McCarty ask theemployees to engage in a work stoppage, it is plain from Manwill's testi-mony (Tr. 406, L. 19 to Tr. 409, L. 18) that Manwill's above-describedtestimony was false and that he did not hear McCarty make such a state-ment and that no one ever Informed him that McCarty made that state-ment 630DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDquit." McCarty then went up into the boiler to speakwith Russell Utterback for the purpose of telling Utter-back, with whom he commuted to and from work, thathe had quit. After informing Utterback he had quit,McCarty came down from the boiler and went to theoffice where he spoke to Project Manager Null andProject Superintendent Frost and told them, amongother things, he did not feel Hargan was running the jobright and felt he could not work under the present condi-tions. On his way out of the office, Local 16's Projectsteward Wright met him and told him that Local 16'sbusiness agent Andrews was en route to the Project andasked McCarty not to quit until Andrews got to the job-site. Subsequently, when Andrews arrived, both Harganand Andrews agreed that McCarty's quitting would notbe good for the Project. Hargan asked McCarty not toquit. McCarty responded by apologizing. He informedHargan he was sorry he had lost his temper and stated ifHargan was willing to accept him back he would returnto work, which he did.Hargan, in support of his testimony that the insulatorssupervised by McCarty did not start work on time, testi-fied that throughout McCarty's employment, two orthree times weekly, McCarty's crew did not start workon time at either the start of the workday or after theend of a break period. He testified he spoke to McCartyabout this more than once and told McCarty "we've gotto get to work on time and told him that the insulatorswere always the last ones to get to the work area."However, Hargan was able to testify with a degree ofspecificity about only one such incident. He testified thatonce late in August when he observed that McCarty andhis crew of insulators were still at their toolboxes at the7 a.m. starting time, that he walked over to them, andthat when McCarty observed him coming that McCartysent the crew on their way to work and told them not tospeak to Hargan.McCarty testified that Hargan complained to him ononly two or three occasions that his crew was not atwork on time or were late in getting to their workplace,and that on one of these occasions the complaint in-volved two travelers who had just been hired that dayand because of that were not familiar with the precisetime that break periods were scheduled. Regarding theonly incident which Hargan was able to describe whenMcCarty's crew was late getting to their work area•thetime when Hargan observed McCarty and his crew atthe toolbox at 7 a.m.•McCarty testified that the nightbefore, someone, without advising the workers, hadmoved their toolboxes and work clothes from wherethey had been to the other side of the Project, so, whenthe workers came 'to work that morning it took them awhile to locate their toolboxes and work clothes, whichresulted in the workers still being at their toolboxes at 7a.m. McCarty testified that on this occasion, Hargancame to him and stated, "Met these men to work."Hargan, in support of his testimony that McCarty ig-nored his instructions about job assignments, initially tes-tified that there were numerous occasions whenMcCarty did not place the workers under his supervisionin the work areas Hargan had instructed him to placethem, but later testified he could not recall more thanone such occasion. It is undisputed that Hargan did notspeak to McCarty or otherwise criticize him for engag-ing in this alleged misconduct.Hargan, in support of his testimony that McCarty en-gaged in "bull sessions" during worktime with the work-ers he supervised, testified that this was a continuingproblem despite the fact that Hargan had asked McCartyto let the workers work and not stop them from work-ing.Lastly when Hargan was asked whether he ever spoketo McCarty critically about any of the above-describedproblems he had with McCarty's work performance orthe way McCarty conducted himself at work, Hargantestified he spoke to McCarty in a critical manner onthree or four occasions and testified that in these conver-sations, "just told him that we need-to be out there readyto go to work at 7 a.m., seeing us being the only onesnot out there at that time" and testified he also told him,"we need to get out there on time, we need to take ourten minutes breaks." Hargan further testified that thiswas the only criticism he could recall having directed toMcCarty during McCarty's employment (Tr. 386, L. 24to Tr. 389, L.8). In other words the only times Hargancould ever recall speaking to McCarty in a criticalmanner about his work performance or the way he con-ducted himself at work was on three or four occasionswhen he told McCarty that the men he supervisedneeded to be ready for work at the 7 a.m. starting timeand generally informed him "we need to get out there ontime."As described in detail supra, Hargan's testimony aboutMcCarty's unsatisfactory work performance was disput-ed in a number of significant respects by McCarty's testi-mony. McCarty's testimonial demeanor was good,whereas Hargan's was poor. In view of this, I have re-solved these conflicts by crediting McCarty's and reject-ing Hargan's testimony.To sum up, an evaluation of the credible evidence con-cerning Hargan's several reasons for selecting McCartyfor layoff reveals the following: McCarty did not act in-subordinate or abusive towards Sheet Metal Superintend-ent Smith and, in any event, Hargan never criticizedMcCarty for engaging in such misconduct or otherwisespoke to him about engaging in such misconduct; theonly work stoppage that Hargan had reason to believeMcCarty had engaged in or was responsible for waswhen Foreman Manwill informed him that McCarty andhis crew had momentarily stopped work to watch Man-will help Sheet Metal Superintendent Smith do workthat was insulators' work and that had previously beenperformed on the Project by insulators;20 as to theevents of 5 September, although some of the insulatorsstopped work because of Reed's termination, there is noevidence that Hargan could have reasonably believedthat McCarty was responsible for the work stoppage orhad otherwise encouraged the employees to stop work,thus it is not surprising that Hargan never accusedMcCarty of engaging in such conduct or otherwise20 Idargan never even bothered to speak to McCarty about this mo-mentary work stoppage. BABCOCK & WILCOX CONSTRUCTION CO.631spoke to him about this matter;21 McCarty's crew of in-sulators failed to start work on time on only one or twoisolated occasions and Hargan did not speak to McCartyin a critical manner on those occasions, but merely toldhim to get his men to work; McCarty failed to obey Har-gan's instructions concerning work assignments onlyonce and Hargan did not criticize him for this or other-wise speak to him about the matter; and, althoughMcCarty had a habit of speaking to the insulators he su-pervised about nonwork-related matters during workingtime, it is undisputed that Hargan never spoke to himcritically about this, but simply told him to let the work-ers work and not stop them from working.22More briefly stated, an evaluation of the credible evi-dence reveals that Hargan's testimony that he was dissat-isfied with McCarty's work performance was in partcompletely without substance, in part grossly exaggerat-ed, and with respect to the one area where Hargan's tes-timony withstood scrutiny•his undenied testimony thatMcCarty had a habit of "bullshitting" during workingtime with the insulators he supervised•Hargan nevercriticized McCarty for engaging in this conduct, butsimply told him to let the workers work and not stopthem from working. As a matter of fact Hargan admittedthat, during McCarty's approximately 10 weeks as fore-man, Hargan spoke to him in a critical manner on onlythree or four occasions and further testified that on thoseoccasions he merely told him that the insulators he su-pervised needed to be ready to start work at the 7 a.m.starting time and that they should take no more than the10 minutes allotted for break periods. In other wordsHargan admittedly did not ever reprimand or otherwisecriticize McCarty for any of the Alleged above-describedmisconduct that Hargan testified he relied on in selectinghim for layoff. Quite the opposite, the record reveals thaton 5 September Hargan persuaded McCarty to changeIns mind about quitting his employment, certainly unusu-al conduct for Hargan to have taken if he was really asdissatisfied with McCarty's work performance as heclaims.As described supra, Hargan testified that the reason hechose McCarty for layoff was that on 25 September,when Project Manager Null instructed him to lay offseveral insulators because of a lack of work, Null specifi-cally told him to lay off one of the two insulator fore-men and he selected McCarty for layoff, rather thanForeman lVfanwill, because of McCarty's unsatisfactorywork performance. The record as a whole reveals thereare certain significant portions of this testimony that areincredible. First, I note that Respondent's failure to callNull, who at the time of the hearing was still in its21 Not only is it undisputed that Hargan never criticized or otherwisespoke to McCarty about the 5 September work stoppage, the record re-veals that following the work stoppage that Hargan persuaded McCartyto change his mind about quitting his employment, a strange thing forHargan to have done if he believed that McCarty was responsible for theemployees' earlier work stoppage.22 I note there is no evidence that McCarty's habit of talking to theinsulators he supervised delayed Respondent's production schedule. Quitethe opposite, the record reveals that Horgan felt the insulators employedunder McCarty's supervision were so far ahead of the sheet metal work-ers m their work that the sheet metal workers could not catch up withthem.employ, to corroborate Hargan's testimony that Null in-structed him to lay off either Foreman McCarty or Fore-man Manwill, when coupled with Hargan's poor testimo-nial demeanor, warrants the conclusion that this portionof Hargan's testimony was false. Second, when Nullspoke to Hargan on 25 September about the layoff,Hargan supposedly had already decided on 22 Septemberthat there would only be one insulator foreman em-ployed effective Monday, 29 September, because the in-sulation work on the boiler would be fmished Friday, 26September, and that because of this, McCarty who su-pervised the boiler crew, would, along with the rest ofhis crew, be transferred to work under Manwill's super-vision. Thus Hargan's above-described testimony doesnot make sense because several days prior to 25 Septem-ber Hargan had supposedly already decided and had in-formed McCarty that effective Monday, 29 September,McCarty would no longer be employed as a foreman onthe Project but would be working with the tools as arank-and-file insulator under Manwill's supervision onthe piping crew. When at the conclusion of his testimonyI pointed out this lack of sense in his testimony, Harganbelatedly testified that in addition to McCarty's poorwork performance as foreman there was an additionalreason that he relied on in selecting McCarty for layoff,which was Hargan's belief that McCarty would be hos-tile and jealous if he was demoted from foreman to rank-and-file insulator. I am persuaded that this testimony wasan afterthought that played no part in Respondent's deci-sion to select McCarty for layoff, inasmuch as Hargan'stestimonial demeanor was poor when he gave this testi-mony and the memos he prepared on 30 September and7 November that stated his reasons for selectingMcCarty for layoff do not expressly or by implicationmention that one of the reasons for Respondent's deci-sion was that it believed McCarty would be so jealousand hostile due to his demotion that it would not havebeen appropriate to keep him on the job as a rank-and-file worker.2 3Also relevant in evaluating Respondent's reasons forselecting McCarty for layoff is the fact that at differenttimes Respondent advanced different reasons for its con-duct. During the hearing, as described supra, InsulatingSuperintendent Hargan initially testified he selectedMcCarty for layoff, rather than Insulator Foreman Man-will, because of McCarty's unsatisfactory work perform-ance and conduct as a foreman. Subsequently, at the con-clusion of his testimony, Hargan belatedly testified thatin addition to McCarty's unsatisfactory work perform-ance and conduct as a foreman, there was an additionalreason why he had been selected for layoff, namely,Hargan thought that McCarty would be hostile and jeal-ous if he was demoted from foreman to a rank-and-fileinsulator. Prior to the hearing herein in defending itselfagainst McCarty's charge that it had illegally selectedhim for layoff and refused to reemploy him, Respondenttook the position that the only reason it had selected him23 I also note that, when on 22 September Hargan supposedly decidedto demote McCarty and supposedly mformed him of this decision, thereIs no contention that McCarty expressed any hostihty or jealousy onbemg informed of Hargan's decision. 632DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfor layoff and refused to reemploy him was because onnumerous occasions McCarty had spoken to the custom-er for whom Respondent was building the Project'spower-generating unit and had informed the customerthat Respondent was not doing the insulation work ac-cording to the job specifications. In this regard, therecord reveals that on 7 January 1987 in the charge filedin Case 20-CA-20898 McCarty alleged he had been dis-charged by Respondent on 26 September and refused re-employment on 6 October all because of his unionand/or protected concerted activity. Respondent waspromptly served with a copy of the charge that was ac-companied by a letter from the Board's Regional Direc-tor that, among other things, asked Respondent to submitto the Regional Director "a statement of your positionwith respect to the allegations set forth in the charge."In response, on 23 January 1987 Respondent's managerof labor relations, John Erickson, wrote the Regional Di-rector in pertinent part, as follows:The Company's contract with Energy Factors-Feather River contained very stringent require-ments relative to the construction of the power gen-eration unit. Among those procedures was a Specifi-cation for Insulation and Lagging which must befollowed completely in order to meet product guar-antees. On numerous occasions, Mr. McCarty cir-cumvented his reporting relationship and corn-plained directly to our customer about the insula-tion specifications. Correction of confusion createdby Mr. McCarty's action took considerable manage-ment time. Mr. McCarty was therefore selected forinclusion in the September 26, 1986 reduction inforce.Additionally, when a need to increase our workforce came up Mr. McCarty was referred as an ap-plicant by the Asbestos Workers Local Union. Dueto the previously noted problems we did not rehireMr. McCarty.Erickson, who had no personal knowledge about theevents surrounding McCarty's layoff and Respondent'srefusal to reemploy him, testified that in order to preparethe above-described statement of position that he hadspoken to Project Manager Null and it was based onwhat Null told him, that Erickson prepared the 23 Janu-ary 1987 statement of position. More specifically, Erick-son testified Null told him that on numerous occasionsMcCarty had gone around Respondent's managementand spoken directly to Respondent's customer and thatduring those conversations with the customer had ques-tioned the way in which Respondent was installing thePrqject's insulation and whether Respondent was follow-ing the job specifications. Null supposedly told Ericksonthat as a result of these conversations between McCartyand the customer that Respondent's management, includ-ing Null, were forced to spend considerable time withthe customer justifying the way the insulation work wasbeing done. I reject Erickson's testimony for the follow-ing reasons: His testimonial demeanor was poor when hetestified about his conversation with Null, and Respond-ent's failure to call Null to corroborate Erickson's testi-mony warrants the inference that if called Null wouldhave contradicted rather than corroborated his testimo-ny.24 Moreover, the record reveals that McCarty didnot speak to Respondent's customer about the insulationwork being done on the Project. McCarty, whose testi-monial demeanor was good, denied having engaged insuch conduct and there is no evidence that Insulating Su-perintendent Hargan had any reason to believe thatMcCarty had been engaged in this type of conduct. Inthis last respect, although Hargan testified at lengthabout the several kinds of unsatisfactory conduct thatMcCarty had engaged in which made him an unsatisfac-tory foreman, Hargan significantly failed to mention inhis testimony anything about McCarty having talked toRespondent's customer about the work being done onthe Project. Under the circumstances, I fmd that Erick-son's testimony concerning his reason for saying what hedid in Respondent's statement of position was a fabrica-tion.8. Respondent's reasons for its 6 October refusal torehire DavisDavis, a journeyman insulator, began work at theProject on 29 August and worked there during the timematerial under Foreman Manwill's supervision. On 1 Oc-tober, as described supra, he quit his employment and, asI have also found supra, when Davis quit his employ-ment on 1 October he did not tell Insulating Superin-tendent Hargan that he would not work under ForemanManwill's supervision, nor did he refuse to obey Man-will's work assignment.On 6 October, pursuant to a request from Respondentto dispatch two or three insulators to the Project, Local16 dispatched Davis and McCarty, but, as described indetail supra, Respondent refused to hire them. A descrip-tion and an evaluation of the record evidence concerningRespondent's reasons for not hiring Davis on 6 Octoberis set forth in this section.Insulating Superintendent Hargan testified that on 6October Foreman Manwill told him that Local 16 haddispatched Davis and McCarty to the Project and askedHargan what they should do about employing them.Hargan further testified that with respect to Davis, he re-sponded by telling Manwill that because Davis had toldHargan he would not work under Manwill's supervision,that Hargan did not think Respondent should rehire him,because if he would not work under Manwill's supervi-sion it would be senseless to hire him 25 Hargan also tes-tified to the effect that at this point he unequivocallytold Manwill not to rehire Davis. This is the extent ofHargan's testimony concerning Respondent's decisionnot to rehire Davis.The testimony of Manwill differs from Hargan'sabove-described testimony in several significant respects.Initially Manwill testified that on 6 October he went toHargan's office and told him that Davis and McCartyhad been dispatched to the Project and asked whether24 I note that the Respondent in its answers to the complaints admittedthat Null, a member of Management, was still in its employ.25 Manwill was Respondent's only insulator foreman. rBABCOCK & WILCOX CONSTRUCTION CO.633Respondent should rehire them. He ftirt-her testified thatHargan responded by simply stating, "I think we shouldtwit them around at the gate," without any explanation,and instructed Manwill to go to Project Manager Nulland to discuss the matter with Null. Later, during cross-examination, Manwill gave a completely different ver-sion of what occurred. He testified that, when he spoketo Hargan about Davis and McCarty being dispatched tothe Project, he recommended to Hargan that Respondentnot rehire either Davis or McCarty and, in support ofthis recommendation, told Hargan, "the job is goingsmooth now and we do not need a disruptive force, let'sturn them around at the gate" and Hargan, without anydiscussion, responded to his recommendation by simplystating that he "agreed" and instructed Manwill to speakto Null about the matter. Regarding his subsequent con-versation with Project Manager Null, Manwill testifiedthat he told Null that Davis and McCarty had been dis-patched to the job and that Manwill and Hargan recom-mended that they not be hired. According to Manwill,Null responded by stating that it was also his opinionthat they not be hired.26En addition to the above-described inconsistencies be-tween Manwill's initial and later testimony concerninghis 6 October conversation with Hargan about Davis'employment, there are other internal inconsistencies inhis testimony concerning this subject. Initially, he testi-fied the reason he spoke to Hargan on 6 October aboutDavis' employment was that prior to 6 October Harganhad told Manwill that Davis had stated he would notwork under Manwill's supervision. Subsequently, howev-er, Manwill testified that the reason he spoke to Harganon 6 October and recommended that Davis not be re-hired was because he believed that Davis and McCartywere "non-performers" and "ship disturbers" who "cre-ated problems."27Manwill's above-described testimony that Davis,during his approximately 1 month of employment at theProject, had been a "non-performer" and a "ship disturb-er" or a "disruptive force" who "created problems" onthe job is completely without evidentiary support insofaras it refers to Davis' work performance and conduct asan insulator. The only evidence in the record that pic-tures Davis' work performance and other work-relatedconduct in an unsatisfactory light is Manwill's and Hat.-gan's previously described discredited testimony that on1 October, when Davis quit his employment, he refusedto obey Manwill's work assignment and told Hargan hewould not work under Manwill's supervision. Quite theopposite, the only evidence presented by Respondentconcerning Davis' work performance and conductduring the period he had been previously employed atthe Project reveals that he was regarded by Respondentas a "normal" employee. Thus, the termination slip thatwas filled out by Respondent when he quit his employ-As described supra, I have credited McCarty's and rejected Man-will's testimony concerning Manwill's 6 October conversation withProject Manager Null.Manwill testified that he considered the phrase "ship disturbers" tohave the same meaning as a "disruptive force." The General Counsel'smotion to correct the transcript by substituting "shit disturbers" for "shipdisturbers" is denied.merit on 1 October rated Davis as "normal" for "quanti-ty" and "quality" of work, as well as for "cooperation,""attendance," and "potential." Although there is amplespace for "other comments" concerning his work per-formance and conduct, there is no indication on his ter-mination slip that Respondent was dissatisfied with hiswork performance or conduct.Prior to the hearing in this case the Respondent hadadvanced a reason for its 6 October refusal to rehireDavis, which was completely different from the above-described reasons advanced by Hargan and Manwillduring the hearing. In the statement of position it submit-' ted to the Board's Regional Director in response to thecharge filed in Case 20-CA-21027 by Davis, Respondentstated in substance that its sole reason for not hiringDavis on 6 October was that he had previously quit hisjob at the Project on 1 October and because of thisDavis was not eligible to be rehired because of the Com-pany's policy of not rehiring former employees at aproject where they had been previously employed andquit. In this regard, the record reveals that on 2 March1987 Davis filed a charge in Case 20-CA-21027 with theBoard's Regional Director that alleged in substance thaton 6 October Respondent refused to rehire him becauseof his union and/or protected concerted activities. Re-spondent was served with a copy of the charge with anaccompanying letter from the Regional Director that,among other things, asked Respondent to submit to theRegional Director "a statement of your position with re-spect to the allegations set forth in the charge," In re-sponse, the Respondent's manager of labor relations,John Erickson, on 20 March 1987 wrote the Board's Re-gional Director, in pertinent part, as follows:The Company maintains a policy of not rehiringformer employees at a project where they had beenpreviously employed and either quit or had beendischarged for cause. For that reason, Mr. Daviswas not rehired.Erickson, who had no personal knowledge about theevents surrounding Respondent's 6 October refusal tohire Davis, testified that to prepare the above-describedstatement of position, he spoke to Project Manager Nunand, based on what Null told him, prepared the Re-spondent's statement of position that was sent to theBoard's Regional Director. More specifically, Ericksontestified that, when he spoke to Null about Davis' allega-tions, Null told him that "he [Null] turned Davis awaybecause he had been on the job before and quit." In re-sponse to a leading question, Erickson then testified that,based on this statement by Null, Erickson assumed thatNull had refused to rehire Davis based on Respondent'spolicy that prohibited the rehire of a former employee ata project on which the employee had been previouslyemployed and quit. I reject Erickson's aforesaid testimo-ny because his testimonial demeanor was poor when hetestified about his conversation with Null and becauseRespondent failed to call Null to corroborate Erickson'stestimony, which warrants the inference that if called 634DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNull would have contradicted rather than corroboratedErickson's testhnony.2 8Previous to responding to Davis' unfair labor practicecharge, on 7 November the Respondent expressed stillanother reason for its 6 October refusal to rehire Davis.On 7 November, in connection with Local 16's Interna-tional Union's investigation of a contractual grievancethat Davis had filed protesting Respondent's refusal torehire him, Insulating Superintendent Hargan preparedand signed a memo that was also signed by Project Man-ager Null, which informed the International Union's rep-resentative that the reason Respondent had chosen to ex-ercise its contractual right to refuse to employ Davis on6 October was Davis had previously quit his employ-ment at the Project on 1 October and that "Companypolicy [is] not to rehire for 30 days after quit." The state-ment in Hargan's and Null's 7 November memo that Re-spondent's policy is "not to rehire for 30 days after quit"is not consistent with Erickson's description of this al-leged policy. Erickson did not mention that an employeewho quit his employ was only ineligible for the first 30days, rather both his testimony and his description of thepolicy as set forth in Respondent's 20 March statementof position were to the effect that a person who quit wasforever ineligible for reemployment on the same project.Regarding Respondent's alleged policy of not rehiringformer employees at a project where they were previ-ously employed and quit, the sole testimony presented byRespondent about this rule was Erickson's testimony thatthe rule was a verbal one, unlike Respondent's otherwork rules on the Project that were in writing, and thatit had been in existence since 1976 or 1977, when Erick-son verbally communicated it to all of Respondent's su-perintendents. There is no evidence that during the ap-proximately 10 years that this alleged verbal rule has ex-isted, that either Erickson or anyone else from Respond-ent ever reminded supervision of the existence of therule. No reason was offered by Erickson to explain whythis rule, unlike Respondent's other work rules, wasnever reduced into writing. Neither Hargan nor Manwillcorroborated Erickson's testimony about the existence ofsuch a rule. Nor was Null called to corroborate Erick-son's testimony. On the other hand, it was established bythe undenied and credible testimony of McCarty thatduring his employment by Respondent as a foreman onapproximately six different jobs, that no one ever toldhim there was a company policy that prohibited the em-ployment of a former employee at a project because theemployee had previously been employed on the projectand quit. Quite the opposite, McCarty's undenied andcredible testimony is that during his past employmentwith Respondent as a foreman that employees who quitjobs were rehired by Respondent on the same jobs. And,with respect to the job involved in this case, the Project,McCarty's uncontradicted testimony is that one of the in-sulators employed under his supervision, Dave Barnett,was rehired after having quit. The foregoing circum-stances, when coupled with Erickson's poor testimonial28 As noted previously the Respondent, in its answers to the com-plaints, admitted that Null, a member of management, was still memploy.demeanor, persuade me that during the time material tothis case Respondent did not have a policy or a rule thatprohibited it from rehiring a former employee at aproject where the employee had previously been em-ployed and quit.To sum up, Respondent's 20 March 1987 statement ofposition to the Board's Regional Director stated that itsreason for refusing to rehire Davis on 6 October wasthat he had previously quit his employment at theProject and because of this was not eligible for rehireunder the company policy of not rehiring former em-ployees on the same project from which they had previ-ously quit. Subsequently, during the hearing in this case,Respondent presented a completely different reason forits 6 October refusal to rehire Davis, namely, that whenhe quit he told Hargan he would not work under the su-pervision of Manwill, the Project's only insulator fore-man. Thereafter, during the course of the hearing, Re-spondent presented yet another reason for its refusal torehire Davis, namely, that while employed at the ProjectDavis had been a "non-performer" and a "ship disturb-er" or a "disruptive force" who had created problems onthe job. Each of the aforesaid reasons, as I have de-scribed in detail supra, is completely unfounded andwithout substance. The record also reveals, as describedin detail supra, that Manwill's testimony about Respond-ent's 6 October decision not to rehire Davis was internal-ly inconsistent in certain significant respects and did notjibe with Hargan's account of what occurred. In addi-tion, Project Manager Null, who, along with Hargan andManwill, was supposedly involved in the 6 October deci-sion not to rehire Davis, was not called to testify by Re-spondent. This warrants the inference that if called histestimony would have been adverse to Respondent andwould have contradicted the testimony of Hargan andManwill in significant respects.B. McCarty and Davis File Contractual GrievancesAs described supra, Respondent and Local 16 wereparties to a collective-bargaining agreement, the ProjectAgreement, which governed the terms and conditions ofemployment of the insulators employed by Respondentat the Project. The Project Agreement contained agrievance-arbitration procedure, in which the partiesagreed that "in the event any dispute arises of the inter-pretation or application of this Agreement, excludingquestions of jurisdiction of work, the same shall be set-tled by means of the procedure set out herein."The Project Agreement established a four-step griev-ance procedure culminating in binding and impartial ar-bitration, as follows: step 1 provided for the referral ofthe grievance to a representative of Local 16 and Re-spondent's Project representative; step 2 provided that ifwithin 5 working days after the step 1 meeting was heldthe grievance had not been resolved, it was to be re-ferred to Local 16's International Union and Respond-ent's labor relations representative; step 3 provided that,if the grievance had not been resolved at step 2 within10 working days after the completion of step 2, it was tobe referred in writing to "the General President of the BABCOCK & WILCOX CONSTRUCTION CO.635Union invol ved"2• and Respondent's home office repre-sentative; and step 4 provided that if the grievance wasnot resolved within 10 working days after the comple-tion of step 3 Respondent and Local 16 shall choose. amutually agreed-on arbitrator for final and binding arbi-tration, with the expenses to be shared equally by Local16 and Respondent. Lastly, the Project Agreement pro-vided that the above-described time limitations concern-ing the processing of a grievance could be extended bythe parties by mutual agreement, but farther providedthat the failure to process a grievance within the timelimits set forth above, without a request for an extensionof time, shall be deemed a waiver of such grievance.1. McCarty's grievancesOn 26 September, immediately after being told of his26 September layoff, McCarty contacted Local 16's busi-ness agent Andrews and requested that Local 16 processa grievance against Respondent protesting his layoff.On 29 September, as described in detail supra, An-drews went to the Project where he met with ProjectManager Null and Project Superintendent Frost and dis-cussed McCarty's grievance. This meeting did not re-solve McCarty's termination grievance, inasmuch as Re-spondent's representatives refused Andrews' request thatthey reinstate McCarty.On 29 September, immediately after meeting with Re-spondent's representatives, Andrews wrote GeorgeBoylan, the assistant to the general president of Local16's International Union, and requested that an officialfrom the International Union be assigned to process thegrievance McCarty had filed against Respondent con-cerning his 26 September termination and explained toBoylan that at the first step of the grievance procedure,Respondent on 29 September had refused to reinstateMcCarty.On 3 October Boylan wrote Respondent's labor rela-tions manager, John Erickson, informing him thatMcCarty's termination grievance had not been settled atstep 1 of the grievance procedure and advised Ericksonthat the International Union was assigning InternationalOrganizer Eddie Story to arrange to hold a step 2 meet-ing with Erickson to attempt to resolve McCarty's termi-nation grievance.On 6 October after Respondent, as described in detailsupra, refused to hire him at the Project, McCarty spoketo Local 16's business agent Andrews and asked thatLocal 16 file a grievance concerning this matter.On 14 October, by letter, Local 16's business managerGreg Feere notified Project Manager Null that Local 16,on behalf of both McCarty and Davis, was grieving con-cerning Respondent's refusal to hire them on 6 Octoberand its failure to pay them 2 hours of reporting pay, andrequested a meeting date to resolve those grievances.29 The Project Agreement in its preamble defines "Union" as the "Na-tional and/or Local Unions who become signatory" to the ProjectAgreement. Local 16's International union is not a signatory to theProject Agreement. It is apparent from the record as a whole, however,that the phrase "the General President of the Union involved" as used instep 3 of the contractual grievance procedure refers not to the presidentof Local 16, but to the general president of Local 16's InternationalUnion.McCarty received no information about the status ofhis above-described grievances other than, as McCartytestified, a meeting was scheduled to discuss his griev-ances at the Project, but on the day of the meeting hewas telephoned and advised that there was no use forhim to travel to the Project because Respondent had re-fused to meet.Thereafter, late in November, McCarty wrote AndyHass, the general president of Local 16's InternationalUnion, and stated that pursuant to step 3 of the ProjectAgreement's grievance procedure, McCarty was notify-ing Hass that Respondent, with respect to McCarty, hadviolated article 14 of the Project Agreement in these re-spects: section 14-1, insofar as it provided thatlaluthorized representatives of the Unions shall haveaccess to the Projects"; section 14-5, insofar as it provid-ed, "Mlle Employer shall not discriminate against thesteward"; and section 14-6, insofar as it provided that,"[t]he working steward . . will be subject to discipline(including discharge) to the same extent as other employ-ees after notification (24 hours) and consultation with theBusiness Agent involved."30 McCarty also informedGeneral President Hass that he had filed an additionalgrievance alleging Respondent had violated article 6,section 6-2,3i for refusing on 6 October to pay him 2hours of reporting time. McCarty further advised Hassthat International Union Organizer Story was supposedto meet with Respondent's labor relations manager,Erickson, on 31 October but that McCarty had not heardanything from Story about his grievance and his phonecall to Story was "to no avail," and so when he realizedhe was not making any progress he had telephoned Hass'office and spoken to Hass' assistant, Boylan, who had as-sured him that his grievance would not be dropped.McCarty ended the letter by asking Hass for his assist-ance in resolving his grievance as soon as possible."During the months of October, November, December,and the first week of January 1987, McCarty received noresponse whatsoever from either Local 16 or its Interna-tional Union about the status of his grievances, exceptthat sometime in December he received, by mail, fromLocal 16 a check for 2 hours of pay. The check hadbeen drawn by Respondent. There was no letter of ex-planation attached to the check. McCarty assumed it wasfor the 2 hours of reporting pay he had claimed was duehim for reporting to work on 6 October.As I have found supra, on 7 January 1987 McCartyfiled his charge herein in Case 20-CA-20898 alleging Re-spondent had violated Section 8(a)(1) and (3) of the Actby terminating him on 26 September and refusing to hirehim on 6 October. Also, on 7 January 1987 McCartyfiled a charge in Case 20-CB-7103 alleging that Local 16and its International union had violated Section8(b)(1)(A) of the Act by failing to process his above-de-3• I note that secs. 14-1, 14-5 and 14-6 of the Project Agreement doin fact contain the above-described provisions.al Art 6, sec. 6-2 provided, in pertinent part, that "any employee re-porting for work and for whom no work is provided shall receive payfor two (2) hours at the applicable rate for so reporting."33 Late in Noveniber McCarty also wrote a letter to Respondent'slabor relations manager, Erickson, which was similar to his above-de-scribed letter to Hass 636DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD ---scribed grievances. On 26 February 1987 the Board'sGeneral Counsel issued a complaint against Local 16 andits International Union in that case alleging that theunions had violated Section 8(b)(1)(A) of the Act by re-fusing to process McCarty's grievances against Respond-ent concerning his 26 September termination and Re-spondent's 6 October refusal to reinstate him. The com-plaint against the unions was subsequently consolidatedfor hearing with the complaint issued against Respondentin Case 20-CA-20898, alleging that Respondent's 26 Sep-tember termination of McCarty violated Section 8(a)(1)and (3) of the Act. However, on 26 October 1987, theday before the consolidated hearing was scheduled tobegin, McCarty requested that his charge in Case 20-CB-7103 against the Unions be withdrawn. The Board'sRegional Director, by order dated 26 October 1987, ap-proved McCarty's withdrawal request and also withdrewthe complaint in Case 20-CB-7103.McCarty testified he had no conversation with anyonefrom either Local 16 or its International Union thatcaused him to withdraw his charge against the Unions,but that the Board agent who was handling the matterinformed him that the Unions were willing to pay him acertain amount of money, not specified in the record, ifhe agreed to withdraw the charge. McCarty, after con-sidering the matter, informed the Board agent that he ac-cepted the Unions' money offer and requested that hischarge in Case 20-CB-7103 be withdrawn. As notedsupra, the Board's Regional Director approved McCar-ty's request that the charge be withdrawn and because ofthis withdrew the complaint issued in that matter.The record reveals that on 26 January 1987 Interna-tional Union Organizer Story, who had been assigned bythe International Union to process McCarty's grievances,wrote to George Boylan, an assistant to the InternationalUnion's president, that on 16 October Story and Local16's business manager Feere had met at the Project withRespondent's representatives to discuss McCarty's griev-ances and that after this discussion and after investigatingthe grievances that he was of the opinion, for the reasonsset forth in the 26 January 1987 letter, that Respondentwas within its rights to lay him off.On 30 January 1987, an attorney for the InternationalUnion, in response to the filing of McCarty's 7 January1987 charge in Case 20-CB-7103, wrote the Board's Re-gional Director that the International Union had notfailed to process McCarty's grievances, as alleged in thecharge, but it had resolved one of the grievances favor-ably, the one that involved McCarty's claim for 2 hoursof showup pay, and had dropped McCarty's grievanceconcerning his 26 September termination only after aninvestigation had revealed that the grievance was notmeritorious.2. Davis' grievancesOn 7 October Davis hand-delivered a letter to Local16 in which he grieved about Respondent's refusal tohire him on 6 October and about Respondent's failure topay him 2 hours of showup time for that day.On 14 October, by letter, Local 16's business managerGreg Feere notified Project Manager Null that Local 16,on behalf of McCarty and Davis, was grieving about Re-spondent's refusal to hire them on 6 October and its re-fusal to pay them 2 hours of reporting pay, and request-ed a meeting date to resolve those grievances. The lasttime Davis spoke to anyone from either Local 16 or itsInternational union concerning his grievance was duringthe middle of October when he questioned InternationalUnion Representative Story about the status of the griev-ance and Story responded by informing him that Local16's business manager Feere was handling it. Howeverwhen Davis telephoned Feere to ask about the griev-ance, eere dia not return his phone calls. Since hisabove-described conversation with Story, Davis has notreceived any communications from either Local 16 or itsInternational Union concerning his grievance. In Decem-ber, however, he received a check in the mail from Re-spondent for 2 hours of pay, which was apparently forshowing up for work 6 October.On 2 March 1987, as I have found supra, Davis filedhis charge herein in Case 20-CA-21027 alleging Re-spondent had violated Section 8(a)(1) and (3) of the Actby refusing on 6 October to hire him.. Also, on 2 March1987, Davis filed a charge in Case 20-CB-7171 allegingthat Local 16 and its International Union violated Sec-tion 8(b)(1)(A) of the Act by failing to process his griev-ance protesting Respondent's 6 October refusal to hirehim Subsequently, during the latter part of April 1987,after having been informed by an agent of the Board thatunless it was withdrawn by him the charge would be dis-missed by the Board's Regional Director, Davis with-drew this charge.II. DISCUSSIONA. Respondent's Contention that the Complaints'Allegations Concerning McCarty's Termination andthe Refusal to Rehire Davis be Deferred to the Parties'Contractual Grievance-Arbitration ProvisionsThe complaints' allegations concerning McCarty andDavis are based on the unfair labor practice charges theyfiled and allege, in essence, that Respondent violatedSection 8(a)(1) and (3) of the Act by laying off McCartyon 26 September and refusing to hire Davis on 6 Octo-ber, because of their union and/or protected concertedactivities. McCarty and Davis were employed by Re-spondent in the bargaining unit represented by Local 16and their terms and conditions of employment were gov-erned by a collective-bargaining agreement, the ProjectAgreement, between Local 16 and Respondent that con-tained a four-step grievance-arbitration procedure culmi-nating in binding impartial arbitration. In addition tofiling their unfair labor practice charges, McCarty andDavis invoked the contractual grievance and arbitrationprovisions by filing contractual grievances with Local 16protesting Respondent's conduct. Their respective griev-ances are cognizable under the terms of the contractualgrievance machinery, which also encompasses the con-tentions that comprise Davis' and McCarty's unfair laborpractice allegations.3 333 The governing collective-bargaining agreement expressly prohibitedRespondent from discriminating against Local 16's Project steward. TheContinued BABCOCK & WILCOX CONSTRUCTION CO.637During the hearing Respondent amended its answersto the complaints so as to allege that the unfair laborpractice allegations involving McCarty's termination andthe refusal to hire Davis "should have been deferred onaccount of the existence of the grievance and arbitrationprocedure which was not pursued." The General Coun-sel contends that, because Respondent has declined togive its assurances that it would not raise the timelinessprovisions of the contractual grievance-arbitration provi-sions so as to permit Local 16 to submit the ChargingParties' grievances to arbitration, it would not be appro-priate for the Board to defer its unfair labor practice ju-risdiction to the parties' grievance-arbitration procedure.I agree.As described in detail supra, the governing contractualgrievance-arbitration provisions contain time limits appli-cable to the Charging Parties' grievances and those limitshave expired, thus, absent Respondent's waiver of thetime limits, Local 16's submission of the Charging Par-ties' grievances to arbitration would be untimely. Thelaw is settled that as a part of its deferral defense Re-spondent must agree to waive the timeliness provisionsof the grievance-arbitration procedure so as to permitLocal 16 to submit the Charging Parties' grievances toarbitration. United Technologies Corp., 268 NLRB 557,560 fn. 22 (1984); Detroit Edison Co., 206 NLRB 898(11973). During the hearing, when counsel for the Gener-al Counsel observed that the grievance-arbitration provi-sions' time limits had expired, I inquired whether Re-spondent's counsel could assure the General Counsel andthe Charging Parties that Respondent would waive thetime limits, if Local 16 submitted the Charging Parties'grievances to arbitration. Counsel replied he could notgive that assurance. In answer to my further inquiry ofhow Respondent could raise its deferral defense withoutagreeing to waive the time limits contained in the con-tractual grievance-arbitration provisions, Respondent'scounsel stated, "Well if I fmd that I can't, and I chooseto do so, I shall notify you or so indicate in my brief." Inits posthearing brief Respondent has not indicated itwould be amenable to waiving the time limits set forth inthe contractual grievance-arbitration provisions. Underthe circumstances, I fmd Respondent has failed and re-fused to give assurances to the General Counsel and theCharging Parties that, if Local 16 submitted the Charg-ing Parties' grievances to arbitration, Respondent wouldwaive the time limits contained in the contractual griev-ance-arbitration provisions. In view of this, I further fmdit would be inappropriate for me to recommend that theBoard defer the complaints' unfair labor practice allega-tions involving McCarty and Davis to the parties' con-tractual grievance-arbitration procedure.34 See UnionElectric Co., 214 NLRB 320, 321 (1974).theory of the complaints is that Respondent selected McCarty for layoffbecause he had been appointed to the position of Project steward and re-fused to hire Davis because of his activity as steward when previouslyemployed at the Project.34 I have not passed on the General Counsel's further contention thatdeferral would also be inappropriate because the evidence, which hasbeen set forth in detail supra, establishes that the Unions involved wouldnot submit the Charging Parties' grievances to arbitration, even if Re-spondent agreed to waive the time limits of the contractual grievance-arbitration provisions.In its posthearing brief Respondent does not contendthat the unfair labor practice allegations involvingMcCarty and Davis should be deferred to the governingcontractual grievance-arbitration provisions. Rather, re-lying on Alpha Beta Co., 273 NLRB 1546 (1985), Re-spondent now contends that these unfair labor practiceallegations should be deferred to a settlement agreementnegotiated by the parties in the context of the agreed-oncontractual grievance-arbitration provisions. This conten-tion is without merit because there is no evidence thatthe Charging Parties' grievances were resolved by agree-ment between Respondent and Local 16 or Local 16'sInternational Union and there is no evidence that eitherMcCarty or Davis were ever informed that their griev-ances had been the subject of a negotiated agreement.Indeed, there is no evidence whatsoever concerning themanner in which the Unions disposed of Davis' griev-ance and the sole evidence concerning the disposal ofMcCarty's grievance is the fact that the InternationalUnion, in answer to McCarty's charge that the unionshad failed to process his grievance, informed the Board's'Regional Director that it had dropped McCarty's termi-nation grievance because it believed it was withoutmerit. Under the circumstances, Respondent's contentionthat the Charging Parties' grievances were resolved bymeans of a settlement agreement reached in the context'of the contractual grievance-arbitration procedure is friv-olous and Respondent's reliance on Alpha Beta Co. ismisplaced.It is for the foregoing reasons that I find it would beinappropriate to defer in this matter to the parties' con-tractual grievance-arbitration procedure. Accordingly, Ishall decide on the merits the allegations of the com-plaints that involve McCarty's termination and the refus-al to hire Davis.B. The Alleged Unlawful ThreatThe complaint in Case 20-CA-20898 alleges that Re-spondent through Foreman Monte Manwill, on 29 Sep-tember "threatened employees that Respondent woulddischarge employees if they sought to enforce the collec-tive bargaining agreement between the Union and Re-spondent," thereby violating Section 8(a)(1) of the Act.The record, as set forth in detail supra, contains the fol-lowing evidence pertinent to an evaluation of this allega-tion.Respondent's insulator foremen, Manwill and Mc-Carty, who are members of Local 16, were part of thebargaining unit of insulators employed at the Projectwho were' represented by Local 16 and covered by thecollective-bargaining agreement, the Project Agreement,between Local 16 and Respondent. Foreman Manwillwas admittedly a supervisor within the meaning of Sec-tion 2(11) of the Act.During his approximately 10 weeks of employment atthe Project as foreman, on numerous occasions McCartyasked the Project's insulating superintendent, Hargan, tolook at the job specifications for the insulation work todetermine whether Hargan't work instructions con-formed to the job specifications. Hargan refused, statingthere were no job specifications available. McCarty was 638DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnot satisfied with Hargan's response" and expressed hisdoubt that Hargan's work instructions conformed to theProject's job specifications and on those occasions whenMcCart# felt Hargan's work instructions were obviouslyincorrect, he asked Hargan, without success, to reducehis instructions into writing. McCarty complained onseveral occasions to Local 16's business agent Andrewsabout the lack of job specifications.On Friday, 26 September, in the morning, Hargan toldMcCarty that as a result of a reduction in force, that ef-fective Monday, 29 September, McCarty would nolonger be foreman but would be reassigned to work withthe tools. Later that same day, McCarty, in ForemanManwill's presence, was appointed by Business Agent,Andrews to be Local 16's Project steward, in place ofinsulator Wright, who was being laid off that day. Later'that day, however, McCarty himself was laid off.During the morning of the next working day, Monday,'29 September, Davis, who worked under Foreman Man-will's supervision, was appointed by Business Agent An-drews to take McCarty's place as Local 16's Projectsteward. Andrews at that time told Davis to look at a setof job specifications for the insulation work to be surethe work was being done according to the job specifica-tions. Later that same morning, Foreman Manwill cameto Davis and stated he heard Davis had been appointedsteward. Davis acknowledged this was true and askedManwill if he could see the job specifications for the in:sulation work which was being performed. Manwill re:plied by stating, "Remember what happened to the last'guy that asked too many questions." Davis asked Man-will what he meant by that statement. Manwill replied'by laughing.I am persuaded that when viewed in context, thatManwill's 29 September warning to Davis to "Remem-ber what happened to the last guy that asked too manyquestions" referred to the fact that McCarty, who hadquestioned the way management was having the insula-tion work performed and in so doing had asked to seethe job specifications, had been laid off the previousworkday. Thus, Manwill's warning was made in reply toDavis' request to look at a set of the job specifications sohe could see whether the insulation work was beingdone according to the specifications. McCarty, who hadbeen laid off the previous workday, on numerous occa-sions had asked Insulating Superintendent Hargan tolook at the Project's specifications and had questionedwhether Hargan's work instructions for the insulationwork conformed to the Project's specifications. Underthe circumstances, Manwill's above-described commentto Davis constitutes an implied warning that Daviswould be terminated like McCarty, if Davis asked ques-tions, like McCarty had done, about the insulation workbeing performed at the Project. Respondent, however,was not responsible for Manwill's statement.Manwill, although admittedly a supervisor within themeaning of Section 2(11) of the Act, was a part of thebargaining unit covered by the collective-bargaining35 In the past when McCarty had been employed by Respondent onprojects as a foreman, Respondent had always maintained job specifica-tions that management always had shown McCarty, on requestagreement, the Project Agreement, between Local 16and Respondent. The Board has generally refused tohold an employer responsible for conduct of supervisorswho are part of the bargaining unit, absent evidence thatthe employer encouraged, authorized, or ratified the su-pervisors' activity, or acted in such a manner as to leadthe employees reasonably to believe that they wereacting on behalf of management. Montgomery Ward &Co., 115 NLRB 645, 647 (1956). See also Bennington IronWorks, 267 NLRB 1285 (1983). The record discloses noevidence that would render Respondent liable for super-visor Manwill's conduct under the principle of Montgom-ery Ward. I, therefore, shall recommend the dismissal ofthat part of the complaint in Case 20-CA-20898 that al-leges that, on 29 September 1986, Respondent violatedSection 8(a)(1) of the Act by threatening to dischargeemployees if they sought to enforce the collective-bar-gaining agreement between Local 16 and Respondent.C. McCarty's LayoffThe complaint in Case 20-CA-20898 alleges that Re-spondent violated Section 8(a)(3) and (1) of the Act byterminating McCarty on 26 September because of hisunion and/or protected concerted activity. The Boardheld in Wright Line, 251 NLRB 1083 (1980),36 that incases alleging violations of Section 8(a)(3) and (1) whichturn on employer motivation, the General Counsel mustfirst make a prima facie showing sufficient to support theinference that protected activity was a motivating factorin the employer's action against an employee and thatthen the burden shifts to the employer to demonstrate itwould have taken the same action even in the absence ofthe protected conduct. I am persuaded that the GeneralCounsel has established by a preponderance of the evi-dence that a motivating factor in Respondent's decisionto terminate McCarty was Foreman Manwill's animositytoward him because Manwill believed that whenMcCarty began work as a rank-and-file employee, thatMcCarty would actively pursue his duties as Local 16'sProject steward. I have reached this conclusion for thefollowing reasons.The record establishes that Foreman Manwill was thekey person in management's decision to select McCartyfor layoff and that the other member of management, In-sulating Superintendent Hargan, was only nominally in-volved in the decision. As I found supra, on 26 Septem-ber at approximately 8 a.m Insulating SuperintendentHargan told Foremen McCarty and Manwill that therewould be a reduction in force that day, that due to thisMcCarty would no longer be employed as a foreman butwould be employed as a rank-and-file insulator underManwill's supervision. Hargan requested that Manwill,the remaining insulator foreman, submit to Hargan a listof the insulators to be laid off." This was the first time36 Approved in NLRB v. Transportation Management Corp., 462 U.S.393 (1983).37 As I have found supra, Hargan at first requested McCarty and Man.will to meet together and jointly prepare and submit a list of insulatorswhom they jointly recommended for layoff. McCarty refused, feeling itwould be inappropriate for him to corroborate on such a list because itContinued BABCOCK & WILCOX CONSTRUCTION CO.639that insulators were laid off due to a lack of work at theProject, however, it is clear that Foreman Manwill, ad-mittedly a supervisor within the meaning of Section2(11) of the Act, had the authority to effectively recom-mend which employees would be laid off. Thus, as Re-spondent acknowledges, "it is the practice in Local 16'sarea that insulation foremen make effective recommenda-tions regarding layoffs" (Br. 5 at fn. 2). Moreover,Horgan testified that Manwill had the authority and re-sponsibility to make recommendations to Hargan con-cerning the hiring, firing, and discipline of the insulatorsunder his supervision and further testified that Manwill'srecommendations in those respects were effective-Hargan relied on them. As a matter of fact the recordreveals that Manwill recommended the discharge of fiveinsulators and that Hargan each time accepted his recom-mendation. The aforesaid evidence warrants the infer-ence that during the time material Foreman Manwill pos-sessed the authority to effectively, recommend employeesfor layoff.That Manwill, pursuant to his authority to select em-ployees for layoff, was the one who selected McCartyfor layoff on 26 September and effectively recommendedhis layoff to management, is revealed by Hargan's andManwill's following conduct. On 26 September, at thestart of the workday, Hargan notified McCarty that al-though insulators would be laid off that day due to alack of work, McCarty would not be one of them, butwould be reassigned from his position as foreman towork as a rank-and-file insulator under Manwill's super-vision. Thereafter Hargan never said anything to thecontrary to McCarty and, when, on the next workingday, 29 September, Local 16's business agent Andrewsvisited the Project and told Hargan he was there tospeak to management about McCarty's layoff, Hargan re-plied by stating that "he [Hargan] did not have anythingto do with [McCarty's layoffl that he'd told [Manwill] tolay off seven people." Similarly, when Andrews toldManwill he had come to the Project to speak to manage-ment about McCarty's layoff, Manwill, before evenspeaking to anyone from management, replied by statingthat Andrews was just wasting his time talking to man-agement about McCarty's layoff because McCarty wasnot going to be put back on the job. Hargan's and Man-will's aforesaid conduct warrants the inference that Man-' will, not Hargan, was the person who selected McCartyfor layoff. This conclusion is buttressed by the undis-puted fact that in refusing to rehire McCarty on 6 Octo-ber management relied solely on Manwill's recommenda-tion. In this regard, Manwill testified that Insulating Su-perintendent Hargan simply agreed with Manwill's rec-ommendation that McCarty not be rehired and toldHargan to speak with Project Manager Null about thematter and, as I have found supra, when Manwill spoketo Null and stated he did not want McCarty on his job,that Null responded by stating that because Manwill wasthe foreman, if he did not want McCarty working underhis supervision, Null would abide by his decision.would be lolanwill, not he, who would be supervising the remaining insu-lators not selected for layoff Hargan did not press his request thatMcCarty corroborate with Manwill in preparing the list.Considering that the record reveals it was the practicein Local 16's area that insulator foremen make effectiverecommendations regarding layoffs; considering thatForeman Manwill, who was a supervisor within themeaning of Section 2(11) of the Act, admittedly had theauthority to effectively recommend the hiririg, firing, anddiscipline of the insulators under his supervision and ex-ercised this authority; considering that Manwill specifi-cally exercised this authority on 6 October when he ef-fectively recommended that Respondent not rehireMcCarty to work under his supervision; considering thatManwill was asked by Hargan to prepare and submit toHargan a list of the insulators whom he recommendedfor layoff; considering that McCarty, who was scheduledto work under Manwill's supervision the next workingday, was chosen for layoff even though Hargan had ear-lier told him that in view of the reduction in force hewould be reassigned to work as a rank-and-file employeeunder ManwilPs supervision and not included among thelayoffs; consideririg that Hargan admitted to Local 16'sbusiness agent Andrews' that Manwill, not Hargan, wasresponsible for McCarty's layoff and that Hargan had ab-solutely nothing to do with McCarty's layoff; and con-sidering that Manwill, in speaking to Local 16's businessagent Andrews, spoke as if he had the absolute authorityto block McCarty's employment. These considerations,viewed in their totality, warrant the inference that Man-will possessed the authority to effectively recommend in-sulators for layoff and in fact exercised that authority inconnection with the 26 September layoff and more spe-cifically that he was the key person in management's de-cision to select McCarty for layoff and that InsulatingSuperintendent Hargan was only nominally invOlved inthe selection of McCarty for layoff.In concluding that Foreman Manwill was the keyper-son in management's decision to select McCarty forlayoff and that Insulating Superintendent Hargan wasonly nominally involved in this decision, I have consid-ered Hargan's and Manwill's testimony that Manwill hadabsolutely nothing whatsoever to do with McCarty'slayoff. Hargan testified that the list of insulators recom-mended for layoff submitted to him by Manwill did notinclude McCarty's name. Hargan further testified thatHargan personally selected McCarty for layoff becausehe had been instructed by Project Manager Null to in-clude one of the two insulator foremen among the insula-tors being laid off. Manwill testified that he had absolute-ly nothing to do with McCarty's selection for layoff andthat the list of seven names that he submitted to Harganwith the recommendation that they be laid off did not in-clude McCarty's name.Hargan's and Manwill's testimonial demeanor waspoor when they gave the aforesaid testimony. Moreover,as I have previously found, Hargan's testimony concern-ing the closely related subject of his reason•unsatisfac-tory work performance--for selecting McCarty overManwill for layoff was either false in a number of re-spects or otherwise without substance. Also, as I havenoted previously, Respondent failed to call Project Man-ager Null to corroborate Hargan's testimony that it wasNull's instruction that one of the two insulator foremen 640DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbe laid off that in effect triggered Hargan's decision tolay off McCarty. Respondent's failure to call Null to cor-roborate Hargan's testimony on this significant pointwarrants the inference that his testimony would havecontradicted Hargan's and been adverse to Respondent.See International Automated Machines, 285 NLRB 1122(1987). These considerations, when viewed in the contextof the above-described factors that demonstrate thatManwill was the key person in management's decision tolay off McCarty and that Hargan was only nominally in-volved in the decision, have persuaded me to reject Har-gan's and Manwill's testimony.The record establishes that Foreman Manwill, in effec-tively recommending McCarty's layoff, was motivatedby his belief that, when McCarty started work the nextday as a rank-and-file insulator under Manwill's supervi-sion, he would actively pursue his duties as Local 16'sProject steward. My reasons for reaching this conclusionfollow.McCarty was notified of his layoff on 26 Septemberby Foreman Manwill just approximately 3 hours afterManwill heard Local 16's business agent Andrews statethat McCarty would be Local 16's steward when hestarted working as a rank-and-file insulator the nextworkday. Previously, on 26 September, Insulating Super-intendent Hargan had advised McCarty, and ForemanManwill had re-advised McCarty, in the presence of An-drews, that several insulators would be laid off later thatday and that McCarty, who would not be among thoselaid off, would be reassigned effective the next workdayto work under Manwill's supervision as a rank-and-ffieinsulator. The aforesaid timing and precipitant nature ofMcCarty's layoff constitutes strong evidence of unlawfulmotivation. See, e.g., NLRB v. United Mineral & Chemi-cal Corp., 391 F.2d 829, 833 (2d Cir. 1968); NLRB V.Rain-Ware Inc., 732 F.2d 1349, 1354 (7th Cir. 1984);NLRB v. Windsor Industries, 730 F.2d 860, 864 (2d Cir.1984) (timing alone may be sufficient to establish that an-tiunion animus was a motivating factor in a terminationdecision). It stretches credulity too far to believe thatthere was only a coincidental connection betweenMcCarty being appointed Local 16's Project steward atapproximately 10 a.m. and his abrupt layoff only 3 hourslater, when previously that same day he had been ad-vised by Hargan and then re-advised by Manwill that hewould not be one of those laid off, but that due to thereduction in the work force caused by the layoffs he wasbeing reassigned to work with the tools as a rank-and-fileinsulator under Manwill's supervision. The only thingthat changed in the intervening hours between Hargan'sassurance to McCarty that he would be reassigned towork with the tools as a rank-and-file insulator, ratherthan be included in the layoff, was the fact that Manwilllearned that when McCarty commenced work as a rank-and-file insulator that McCarty would also be Local 16'sProject steward.On 26 September, on learning that McCarty onMonday, 29 September, would replace insulator Wrightas Local 16's Project steward, Manwill informedMcCarty and other insulators that come Monday thingswould change on the job and warned that he did notintend to put up with any of "McCarty's shit." McCartyresponded by stating that come Monday what wouldchange would be that because he was Project stewardManwill would not be able to send insulators to workunder unsafe conditions on wet scaffolding in the rain.Manwill denied having done this, but two of the insula-tors, in response to McCarty's questions, stated thatMcCarty's accusations were true and that ManwilI hadtold them to work on wet scaffolding under unsafe con-ditions or to take their tools and leave the Project. Byhis above-described conduct McCarty made it abundant-ly clear to Manvvill that while employed as a rank-and-file insulator under his supervision, he intended to active-ly and aggressively perform his duties as Local 16'sProject steward. Likewise, it is clear that by placingIVIanwill on notice that he intended to actively and ag-gressively perform his duties as Local 16's Project stew-ard, that McCarty angered Manwill. For, on 26 Septem-ber following McCarty's above-described remarks toManwill, which were made during coffeebreak in theemployees' change trailer, Manwill told insulator Davisthat Manwill did not intend to let anyone speak to himthe way McCarty spoke to him in the change trailerduring the coffeebreak.Also relevant in evaluating Respondent's motivationfor McCarty's layoff is the fact that at different timesRespondent has advanced different reasons for his layoff.During the unfair labor practice hearing Insulating Su-perintendent Hargan testified initially that he selectedMcCarty for layoff, rather than Foreman Manwill, be-cause of McCarty's unsatisfactory work performance andconduct. Subsequently, Hargan belatedly testified thatbesides the aforesaid reason, there was another reasonwhy McCarty was selected for layoff, namely, Harganthought he would be hostile and jealous if he was demot-ed from foreman to rank-and-file insulator. Prior to theunfair labor practice hearing, in defending itself againstMcCarty's charge in this case, Respondent submitted astatement of position to the Board's Regional Director inwhich it stated, in substance, that the sole reason Re-spondent selected McCarty for layoff was because on nu-merous occasions McCarty had spoken to the customerfor whom Respondent was building the Project's powergenerator and told the customer that Respondent wasnot doing the insulation work according to the job speci-fications. hi his testimony concerning the reasons forMcCarty's layoff, Hargan did not mention, either direct-ly or by implication, the alleged conversations betweenMcCarty and Respondent's customer relied on in thestatement of position submitted to the Board's RegionalDirector. I am of the opinion that Respondent's above-described inability to settle on the reason or reasons forMcCarty's selection for layoff lends support to the claimthat Respondent's fear that McCarty, as a rank-and-fileemployee, would actively pursue his duties as Local 16'sProject steward was a motivating factor in Respondent'sdecision to lay him off. See NLRB v. Teknor Apex Co.,468 F.2d 692, 694 (1st Cir. 1972), quoting A. .I. KrajewskiMfg. Co. v. NLRB, 413 F.2d 673, 676 (1st Cir. 1969) ("anunfavorable inference may be drawn against the compa-ny for its inability to settle upon an explanation for thedischarge. This failure in itself lends support to the BABCOCK& WILCOX CONSTRUCTION CO._ .641theory that the employees' union support was the realexplanation"); NLRB v. Schill Steel Products, 340 F.2d568, 573 (5th Cir. 1965); and NLRB v. Georgia Rug Mill,308 F.2d 89, 91 (5th Cir. 1956).As I have described in detail supra, each of the reasonsadvanced by Respondent to justify McCarty's layoff,whether advanced during the hearing' or in its statementof position to the Regional Director, was either withoutsubstance and/or in the nature of a pretext. The lack ofsubstance and the pretextual nature of the reasons ad-vanced by Respondent to justify McCarty's layoff, to-gether with the other factors set forth above, furthersupport the inference that the reason for McCarty's se-lection for layoff was Foreman Manwill's fear that as arank-and-file employee he would actively pursue hisduties as Local 16's Project steward. See Shattuck DennMining Corp. v. NLRB, 362 F.2d 466, 470 (9th Cir. 1966).The aforesaid considerations•Foreman Manwilrsknowledge that McCarty would be Local 16's Projectsteward when he began work as a rank-and-file insulatorunder Manvvill's supervision, Manwill's knowledge andbelief that McCarty intended to actively and aggressivelyperform his duties as Project steward, Manwill's anger athaving learned that McCarty intended to actively pursuehas duties as Project steward, the timing and abruptnessof McCarty's layoff coming only a few hours after hisappointment to the position of Local 16's Project stew-ard and only a few hours after Insulating SuperintendentHargan and Foreman Manwill had indicated he wouldnot be among those selected for layoff, the inability ofthe Respondent to settle on an explanation for McCarty'slayoff, and the lack of substance and the pretextualnature of the reasons advanced by Respondent to justifyMcCarty's selection for layoff•when considered in theirtotality persuade me that Foreman M anwill in effectivelyrecommending McCarty's layoff was motivated by hisfear that, when McCarty began work the next workdayunder his supervision as a rank-and-file insulator,McCarty would actively and aggressively pursue hisduties as Local 16's Project steward.Having found that Foreman Manwill was the keyper-son in management's decision to lay off McCarty andthat Insulating Superintendent Hargan was only nominal-ly involved in the decision, and having also found thatForeman Manwfil, in effectively recommending McCar-ty's layoff, was motivated by his fear that McCartywould actively and aggressively pursue his duties asLocal 16's Project steward when he started work thenext day as a rank-and-file employee, I find that the Gen-eral Counsel has established by a preponderance of theevidence that a motivating factor in Respondent's deci-sion to lay off McCarty was its fear that when he com-menced work as a rank-and-file employee that he wouldactively and aggressively pursue his duties as Local 16'sProject steward.38 In view of this and because it is a38 It makes no difference that Insulating Superintendent Hargan andProject Superintendent Frost, the management officials who made the ul-timate decision to select McCarty for layoff, may not have had thismotive. For, as I have found supra, Hargan and Frost were only nomi-nally responsible for McCarty's layoff, whereas Foreman Manwill,having effectively recommended McCarty's layoff, was the keyperson mmanagement's decision. Manwill, as I have found supra, knew thatviolation of Section 8(a)(3) and (1) of the Act for an em-ployer to discriminate against an employee because ofthe employee's activity as a union steward, the Respond-ent, in order to avoid liability for McCarty's layoff underSection 8(a)(3) and (1) of the Act, must establish by apreponderance of the evidence that it would have laidhim off even absent his appointment as Local 16'sProject steward. See Wright Line, 251 NLRB 1083(1980). See also NLRB v. Transportation ManagementCorp., 462 U.S. 393 (1983). Respondent has failed to meetits burden. For, as I have found previously in this deci-sion, Respondent's reasons for selecting McCarty forlayoff, in particular Hargan's testimony that Null in-structed him to lay off one of the two insulator foremen,were completely without substance and/or in the natureof a pretext.Based on the foregoing I fmd that Respondent violatedSection 8(a)(3) and (1) of the Act by laying off McCartyon 26 September because of its fear that, when McCartycommenced to work as a rank-and-file employee, hewould actively perform his duties as Local 16's Projectsteward.39In so concluding I have considered that it is not a vio-lation of the Act for an employer to refuse to hire an ap-plicant because of the applicant's union activity engagedin while previously employed by the employer as a statu-tory supervisor. See Vail Associates, 186 NLRB 139, 141-142 (1970). I am persuaded, however, that the instantcase is governed by Columbus Iron Works Co., 107NLRB 1354 (1954), in which the Board, in pertinentpart, stated (id. at 1354):We agree with the Trial Examiner that the Re-spondent violated Section 8(a)(3) of the Act by itsrefusal to hire former Supervisor Day in a rank-and-file capacity because it feared that he would beactive in behalf of the Union.. . . This is not a caseinvolving an employer's right to refuse to hire in anonsupervisory capacity, a former supervisor dis-charged because he engaged in union activities.Former Supervisor Day was laid off from his super-visory position and was not recalled to that positionfor economic reasons, as the Respondent contendedand proved, and not because of his activities inbehalf of the Union.In the instant case Respondent refused to employMcCarty in a rank-and-file capacity because it fearedthat as Local 16's Project steward McCarty would beactive on behalf of that Union while employed as a rank-and-file employee. Also, as in Columbus Iron Works, thisMcCarty would be Local 16's Project steward when he began work as arank-and-file employee under Manwill's supervision and Manwill was an-gered by this. See Grand Rapids Die Casting Corp. v. NLRB, 831 Fid112 (6th Cir 1987), and Boston Mutual Lift Insurance Co. a NLRB, 692F.2d 169 (1st Cir. 1982).39 Although it is not alleged in the complaint as a violation of the Act,counsel for the General Counsel argues that Respondent's 6 October re-fusal to hire McCarty also violated Sec. 8(a)(3) and (1) for the same rea-sons as McCarty's 26 September layoff violated the Act. I have notpassed on this contention because, even assuming Respondent's 6 Octoberrefusal to hire McCarty violated Sec. 8(a)(3) and (1), it would not materi-ally change the remedial order in this case. 642DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDis not a situation involving an employer's right to refuseto hire in a nonsupervisory capacity a former supervisordischarged because he was engaged in union activitieswhile employed as a supervisor. Here McCarty was ineffect laid off from his supervisory position for economicreasons and not because of his activities on behalf ofLocal 16. I realize that the Court of Appeals for theFifth Circuit in Columbus Iron Works refused to enforcethe Board's Decision and Order. NLRB v. Columbus IronWorks, 217 F.2d 208 (5th Cir. 1954). Nevertheless, as anadministrative law judge of the Board I am obligated tofollow Board precedent where a conflict exists betweenthe Board and court decisions. See, for example, Insur-ance Agents (Prudential Insurance), 119 NLRB 768, 772-773 (1957). In any event, the essential consideration inthe court's opinion that resulted in the court's refusal toenforce Columbus Iron Works is not present in this case.There, the court accepted the respondent's argument that"it had a right to refuse employment to Day because hehad engaged in union activities while he was a foreman,"because, the court concluded, "[a] person who has beendisloyal in one capacity may be disloyal in another."NLRB v. Columbus Iron Works Co., 217 F.2d at 209-210.Here there is insufficient evidence to establish thatMcCarty engaged in activities on behalf of Local 16while employed as a supervisor. Moreover, even if therecord does establish that he had done so, the record, asI have described supra, establishes that this was not theconsideration that motivated Respondent's decision notto continue to employ him as a rank-and-file employee.D. The Refusal to Rehire DavisThe complaint in Case 20-CA-21027 alleges in essencethat Respondent violated Section 8(a)(3) and (1) of theAct by refusing to hire Davis on 6 October because ofunion and/or concerted activities. For the reasons setforth hereinafter I find that the General Counsel hasproven by a preponderance of the evidence that a moti-vating factor in Respondent's 6 October decision not tohire Davis was Foreman Manwill's hostility toward himbecause Davis had been Local 16's Project stewardwhen he had been previously employed by Respondentat the Project under Manwill's supervision."The record reveals that Foreman Manwill was thekeyperson in management's 6 October decision not torehire Davis and reveals that the other members of man-agement involved in the decision•Insulating Superin-tendent Hargan and Project Manager Null•were onlynominally involved. Thus, as described in detail supra,Manwill testified that when he observed that McCartyand Davis on 6 October had been dispatched by Local16 to the Project, that he immediately went to InsulatingSuperintendent Hargan, that he recommended to Harganthat Davis and McCarty not be hired because "the job isgoing smooth now and we do not need a disruptiveforce," and that Hargan replied by simply stating that heagreed with Manwill's recommendation and told him to40 As I have previously indicated, the law is settled that it is a viola-tion of Sec 8(a)(1) and (3) of the Act for an employer to discnminateagainst an employee because of the employee's activity as a union stew-ard.speak to Project Manager Null about the matter. And, asI have found supra, Manwill went to Null and told himthat he did not want to hire McCarty or Davis becausethey were "troublemakers" and, in response, Null statedthat because Manwill was the foreman that if he did notwant Davis or McCarty working under his supervisionthat Null would abide by his decision. In view of thesecircumstances it is clear that Respondent's 6 October re-fusal to hire Davis Was based on Foreman Manwill's ef-fective recommendation and that Manwill's superiors inthe supervisory hierarchy were only nominally involvedin the decision.4'The record establishes that Foreman Manwill effec-tively recommended that Respondent not hire Davis be-cause Davis, when previously employed at the Project,had been Local 16's Project steward. My reasons forreaching this conclusion follow.On 29 September Local 16's business agent Andrewsappointed Davis to be Local 16's Project steward inplace of McCarty who, as I have found supra, was termi-nated by Foreman Manwill the previous workday, An-drews at this time also instructed Davis to look at thejob specifications for the insulation work being per-formed to be sure that the work was being done accord-ing to the job specifications." Later that same morningManwill told Davis he had heard Davis had been ap-pointed Local 16's Project steward. Davis acknowledgedthis was true and at the same time asked to see the jobspecifications for the insulation work being performed.Manwill responded by warning that Davis, likeMcCarty, would be terminated if he asked too manyquestions, like McCarty had done, about the insulationwork. In other words, the record establishes that Davis,promptly on being appointed Local 16's Project steward,made it clear to Foreman Manwill, by requesting assteward to see the job specifications, that he intended toactively perform his duties as Local 16's Project stewardand that Manwill responded by threatening to fire him ifhe actively pursued his duties as steward.Also relevant in evaluating Respondent's motivationfor its 6 October refusal to hire Davis is that at differenttimes Respondent has advanced different reasons for itsconduct. In its statement of position submitted to theBoard's Regional Director prior to the unfair labor prac-tice hearing in this case, Respondent stated its reason fornot hiring Davis on 6 October was because he had previ-ously quit his job at the Project and that in view of thishe was not eligible to be rehired because of the Respond-ent's policy of not hiring former employees at a projectwhere they had been previously employed and quit.During the hearing, Respondent did not present evidence411 also note that Hargan testified that Foreman Manwill possessedthe authority to effectively recommend the hiring and firing of the insula-tors employed under his supervision, thus Respondent's conduct on 6 Oc-tober of, in effect, delegating the decision not to hire Davis and McCartyto Foreman Manwill is perfectly consistent with Manwill's customary au-thority.42 Previously that day Andrews had informed Project Manager Nulland Project Superintendent Frost that several of the insulators had com-plained to Andrews about the way the insulation work was being done,that they did not feel the job specifications were being followed, and thatthey had told him that the work was "shoddy." BABCOCK & WILCOX CONSTRUCTION CO.643to show that a reason or the reason for its refusal to hireDavis was due to the policy set forth in its statement ofposition, and does not rely on this reason as a justifica-tion for its conduct. Instead Insulating SuperintendentHargan testified that his reason for refusing Davis wasthat, when Davis had previously quit work at theProject, he had told Hargan that he would not workunder the supervision of Foreman Manwill, the only in-sulator foreman employed at the Project. Manwill, onthe other hand, testified that in effectively recommend-ing to Hargan and Null that Davis not be hired, that, inaddition to the above reason offered by Hargan, he basedhis recommendation on several additional considerations,namely, that when Davis was previously employedunder ManwilPs supervision that Davis had been a "non-performer," and "ship disturber" or a "disruptive force"who had created problems on the job. Also, as I havefound supra, when Manwill spoke to Null and recom-mended that Davis not be hired, he supported his recom-mendation by explaining to Null that Davis had been a"troublemaker" when previously employed. The above-described inability to settle on the reason or reasons forits refusal to hire Davis on 6 October lends support tothe General Connsel's claim that Davis' activity as Local16's Project steward was a motivating factor in Respond-ent's decision not to hire him See NLRB v. Teknor-ApexCo., 468 F.2d 692, 694 (1st Cir. 1972); NLRB v. SchillSteel Products, 340 F.2d 568, 573 (5th Cir. 1965); NLRBv. Georgia Rug Mill, 308 F.2d 89, 91 (5th Cir. 1962).In addition to its inability to settle on a reason for itsrefusal to rehire Davis, Respondent's Project managerNull and Insulator Foreman Manwill on 6 October, inresponse to McCarty's request for an explanation for Re-spondent's refusal to hire either Davis or McCarty, re-fused to state any reason but instead threatened to haveDavis and McCarty arrested if they did not promptlyvacate the premises. Respondent's refusal to give Davisan explanation for its refusal to hire him lends additionalsupport to the General Counsel's claim that Respondent'srefusal to hire Davis was discriminatively motivated.As I have described supra, each of the reasons ad-vanced by Respondent for its refusal on 6 October tohire Davis, whether advanced at the hearing or in itsstatement of position, was completely unfounded andwithout any substance whatsoever; it either did not existor no evidence was presented to prove that it existed.This circumstance, when considered together with theother circumstances set forth above, further supports theinference that the real reason for Respondent's refusal tohire Davis was because of his activity as Local 16'sProject steward. See Shattuck Denn Mining Corp. v.NLRB, 362 F.2d 466, 470 (9th Cir. 1966). This inferenceis especially appropriate in the instant situation becausethe only support in the record for Manwill's character-ization of Davis as being a "troublemaker" and a "shipdisturber" or "disruptive force" who had created prob-lems on the job is Davis' conduct as Local 16's Projectsteward.Also relevant in evaluating Respondent's motive forrefusing to hire Davis is that even though it would seemthat if its refusal was predicated on legitimate businessconsiderations, it would produce harmonious explana-tions by the management officials involved; it failed todo so in the instant case. As I have described in detailsupra, Foreman Manwill's testimony about Respondent'sdecision not to hire Davis was internally inconsistent incertain significant respects and his testimony concerningthe decision did not jibe with the account of what oc-curred given by the other management official involved,Insulating Superintendent Hargan, and the third manage-ment official involved, Plant Manager Null, for some un-explained reason was not called to testify by Respondent.These circumstances bolster the inference that the deci-sion not to hire Davis on 6 October was discriminativelymotivated.Lastly, Respondent's refusal to hire Davis occurredjust approximately 1 week after Foreman Manwill's ter-mination of McCarty because Manwill feared thatMcCarty would actively perform his duties as Local 16'sProject steward. Davis, on being appointed McCarty'sreplacement as steward, immediately indicated to Fore-man Manwill that he intended to actively pursue hisduties as steward. These factors, when considered withall the other factors set -forth above, overwhelminglydemonstrate that Manwill's recommendation that Davisnot be hired was motivated by Davis' activity as Local16's steward.Considering that Davis by his conduct indicated toForeman Manwill he intended to actively perform hisduties as Local 16's steward; considering Manwill threat-ened to fire Davis if he actively performed his duties asLocal 16's steward; considering the inability of Respond-ent to settle on an explanation for refusing to hire Davis;considering Respondent's refusal to give Davis an expla-nation for its refusal to hire him; considering that theseveral reasons advanced to justify Respondent's decisionnot to hire Davis were completely without substance;considering the internal and external inconsistencies be-tween the testimony of two of the three management of-ficials involved in the decision not to hire Davis and theunexplained failure of the third official to testify; andconsidering the timing of Manwill's recommendation thatDavis not be hired, coming right after Manwill's recom-mendation that McCarty be laid off because Manwillfeared McCarty would actively perform his duties asLocal 16's steward•these considerations, in their totali-ty, have persuaded me that Foreman Manwill in effec-tively recommending that Respondent not rehire Daviswas rnotived by the fact that when previously employedat the Project, Davis had been Local 16's Project stew-ard.Having found that Foreman Manwill was the keyper-son in management's decision not to rehire Davis on 6October and that Insulating Superintendent Hargan andProject Manager Null were only nominally involved inthe decision, and having also found that Foreman Man-will in refusing to rehire Davis was motivated by thefact that when Davis had been previously employed atthe Project by Respondent, he was Local 16's Projectsteward, I fmd that the General Counsel has establishedby a preponderance of the evidence that a motivatingfactor in Respondent's refusal on 6 October to rehireDavis was that, when previously employed by Respond- 644DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDent at the Project, Davis had been Local 16's Projectsteward.43 In view of this and because it is a violation ofSection 8(a)(3) and (1) of the Act for an employer to dis-criminate against an employee because of the employee'sstatus or activity as a union steward, Respondent, inorder to avoid liability under Section 8(a)(3) and (1) ofthe Act for its refusal to rehire Davis, must demonstrateby a preponderance of the evidence that it would haverefused to hire Davis on 6 October even absent hishaving been Local 16's steward when previously em-ployed at the Project. See Wright Line, 251 NLRB 1083(1980). See also NLRB v Transportation ManagementCorp., 462 U.S. 393 (1983). Respondent failed to meet itsburden. For, as I have found supra, Respondent pro-duced no evidence to support some of the reasons it ad-vanced to justify its refusal to hire Davis and, regardingthe remaining reasons, the evidence establishes they werecompletely without substance•they did not exist.Based on the foregoing, I find that Respondent violat-ed Section 8(a)(3) and (1) of the Act by refusing to hireDavis on 6 October because Davis, when previously em-ployed at the Project by Respondent, had been Local16's Project steward.THE REMEDYHaving found that Respondent violated Section 8(a)(3)and (1) of the Act by laying off Dennis McCarty on 26September 1986 because of its fear that, when he beganwork as a rank-and-file employee on 29 September 1986,he would actively perform his duties as Local 16'sProject steward, and having found that Respondent fur-ther violated Section 8(a)(3) and (1) by refusing to rehireRaymond Davis on 6 October 1986 because Davis hadbeen Local 16's Project steward when previously em-ployed, I shall recommend that Respondent cease anddesist from these unfair labor practices and to take ap-propriate affirmative action to effctuate the policies ofthe Act.I note that even though the record indicates that theconstruction phase of the Project ended about 13 Febru-ary 1987, I have recommended the Board's traditionalmake-whole remedy for the unfair labor practices foundherein, with the understanding that all reinstatement andbackpay issues posed by the completion of the construc-tion phase of the Project will be resolved by a factualinquiry during the compliance stage of this proceeding.See Dean General Constructors, 285 NLRB 573 (1987).However, in view of the fact that the construction phaseof the Project has ended, I Shall recommend that the Re-spondent mail copies of the notice recommended hereinto each employee employed by Respondent on theProject as an insulator during the period of 26 September48 It makes no difference that Insulating Superintendent Hargan andProject Manager Null, the management officials who made the ultimatedecision not to rehire Davis, may not have had this motive in approvingForeman Manwill's recommendation that Davis not be rehired. For, as Ihave found supra, Hargan and Null were only nominally responsible forRespondent's refusal to rehire Davis, whereas, Foreman Manwill, havingeffectively recommended that Respondent not rehire Davis, was the key-person in management's decision. Manwill, as I have found supra, in rec-ommendmg against Davis' rehire was motivated by the fact that Davispreviously had been employed as Local 16's Project steward.through 6 October 1986, the time of the unfair laborpractices herein. See Daniel Construction Co., 239 NLRB1335 fn. 1 (1979), enfd. 634 F.2d 621 (4th Cir. 1980); Bell& Howell Schools, 226 NLRB 601 fn. 2 (1976); WolfsonMfg. Co., 197 NLRB 970 (1972); M W. Kellogg Con-structors, 273 NLRB 1049 (1984).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed4 4ORDERThe Respondent, Babcock & Wilcox Construction Co.,Inc., Marysville, California, its officers, agents, succes-sors, and assigns, shall1. Cease and desist from(a)Laying off or refusing to hire or in any othermanner discriminating against any employee because ofthe employee's activity on behalf of International Asso-ciation of Heat and Frost Insulators and Asbestos Work-ers, Local Union No. 16, AFL-CIO or any other union.(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Dennis McCarty immediate and full reinstate-ment to the rank-and-file position he would have filledon 29 September 1986 and offer Raymond Davis imme-diate and full reinstatement to the position he wouldhave filled on 6 October 1986 or, if those jobs no longerexist, to substantially equivalent positions, without preju-dice to their seniority and other rights and privilegespreviously enjoyed, and make them whole, with inter-est,43 for any loss of earnings, and other benefits sufferedas a result of the discrimination against them.(b)Remove from its files any reference to DennisMcCarty's unlawful layoff and its unlawful refusal torehire Raymond Davis and notify those employees inwriting that it has done so and that it will not use thelayoff or refusal to rehire against them in any way.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Mail a copy of the attached notice marked "Ap-pendix"46 to each individual it employed as an insulator44 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.46 In accordance with the Board's decision in New Horizons for the Re-tarded, 283 NLRB 1173 (1987), interest on and after 1 January 1987 shallbe computed at the "short-term Federal rate" for the underpayment oftaxes as set out in the 1986 amendment to 26 U.S.C. † 6621. Interest onamounts accrued prior to 1 January 1987 (the effective date of the 1986amendment to 26 U.S C. † 6621) shall be computed m accordance withFlorida Steel Corp., 231 NLRB 651 (1977).46 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-Continued BABCOCK & WILCOX CONSTRUCTION CO.645on the Feather River Cogeneration Project from 26 Sep-tember through 6 October 1986. Copies of the notice, onforms provided by the Regional Director for Region 20,after being signed by the Respondent's authorized repre-sentative, shall be mailed by Respondent immediatelyupon receipt.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT lay off or refuse to hire or otherwisediscriminate against any of you for your activity onbehalf of International Association of Heat and Frost In-sulators and Asbestos Workers, Local Union No. 16,AFL-CIO or any other union.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL offer Dennis McCarty immediate and full re-instatement to the rank-and-file position he would havefilled on 29 September 1986 and offer Raymond Davisimmediate and full reinstatement to the position hewould have filled on 6 October 1986 or, if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority and other rights and privi-leges previously enjoyed, and make them whole, with in-terest, for any loss of earnings, and other benefits suf-fered as a result of the discrimination against them.WE WILL remove from our files any reference toDennis McCarty's unlawful layoff and our, unlawful re-fusal to hire Raymond Davis and notify them in writingthat we have done so and that we will not use the layoffor refusal to hire against them in any way.BABCOCK & WILCOX CONSTRUCTION CO.,INC.